Exhibit 10.3

Execution Version

 

 

COLLATERAL TRUST AGREEMENT

dated as of April 27, 2012

among

CARMIKE CINEMAS, INC.,

the Guarantors from time to time party hereto,

MACQUARIE US TRADING LLC,

as Administrative Agent under the Credit Agreement,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee under the Indenture

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Trustee

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     2   

SECTION 1.1 Defined Terms

     2   

SECTION 1.2 Rules of Interpretation

     15   

ARTICLE 2. THE TRUST ESTATES

     16   

SECTION 2.1 Declaration of Senior Trust

     16   

SECTION 2.2 Declaration of Junior Trust

     17   

SECTION 2.3 Priority of Liens

     18   

SECTION 2.4 Restrictions on Enforcement of Parity Liens; Prohibition on
Contesting Liens

     19   

SECTION 2.5 Waiver of Right of Marshaling.

     21   

SECTION 2.6 Discretion in Enforcement of Priority Liens.

     22   

SECTION 2.7 Amendments to Priority Lien Debt Documents and Discretion in
Enforcement of Priority Lien Debt Obligations.

     22   

SECTION 2.8 Insolvency or Liquidation Proceedings

     23   

SECTION 2.9 Collateral Shared Equally and Ratably within Class

     25   

SECTION 2.10 No New Liens

     25   

SECTION 2.11 Similar Liens and Agreements

     25   

ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

     26   

SECTION 3.1 Appointment and Undertaking of the Collateral Trustee

     26   

SECTION 3.2 Release or Subordination of Liens

     27   

SECTION 3.3 Enforcement of Liens

     27   

SECTION 3.4 Application of Proceeds

     28   

SECTION 3.5 Powers of the Collateral Trustee

     30   

SECTION 3.6 Documents and Communications

     30   

SECTION 3.7 For Sole and Exclusive Benefit of Holders of Secured Obligations

     30   

SECTION 3.8 Additional Secured Debt

     31   

SECTION 3.9 Hedging Obligations and Bank Product Obligations

     34   

ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE BORROWER AND THE GUARANTORS

     37   

SECTION 4.1 Release of Liens on Collateral

     37   

SECTION 4.2 Delivery of Copies to Secured Debt Representatives

     40   

SECTION 4.3 Collateral Trustee not Required to Serve, File or Record

     40   

SECTION 4.4 Release of Liens in Respect of any Series of Priority Lien Debt or
any Series of Parity Lien Debt

     41   

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

     42   

SECTION 5.1 No Implied Duty

     42   

SECTION 5.2 Appointment of Agents and Advisors

     42   

SECTION 5.3 Other Agreements

     42   

SECTION 5.4 Solicitation of Instructions

     42   

SECTION 5.5 Limitation of Liability

     43   

 

i



--------------------------------------------------------------------------------

SECTION 5.6 Documents in Satisfactory Form

     43   

SECTION 5.7 Entitled to Rely

     43   

SECTION 5.8 Secured Debt Default

     43   

SECTION 5.9 Actions by Collateral Trustee

     43   

SECTION 5.10 Security or Indemnity in favor of the Collateral Trustee

     44   

SECTION 5.11 Rights of the Collateral Trustee

     44   

SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral

     44   

SECTION 5.13 Assumption of Rights, Not Assumption of Duties

     45   

SECTION 5.14 No Liability for Clean Up of Hazardous Materials

     45   

ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

     46   

SECTION 6.1 Resignation or Removal of Collateral Trustee

     46   

SECTION 6.2 Appointment of Successor Collateral Trustee

     46   

SECTION 6.3 Succession

     46   

SECTION 6.4 Merger, Conversion or Consolidation of Collateral Trustee

     47   

ARTICLE 7. MISCELLANEOUS PROVISIONS

     47   

SECTION 7.1 Amendment.

     47   

SECTION 7.2 Voting

     49   

SECTION 7.3 Further Assurances; Insurance

     50   

SECTION 7.4 Perfection of Junior Trust Estate

     51   

SECTION 7.5 Separate Grants and Separate Classification

     52   

SECTION 7.6 Successors and Assigns

     53   

SECTION 7.7 Delay and Waiver

     53   

SECTION 7.8 Notices

     53   

SECTION 7.9 Notice Following Discharge of Priority Lien Debt Obligations

     54   

SECTION 7.10 Entire Agreement

     55   

SECTION 7.11 Compensation; Expenses

     55   

SECTION 7.12 Indemnity

     56   

SECTION 7.13 Severability

     56   

SECTION 7.14 Headings

     57   

SECTION 7.15 Obligations Secured

     57   

SECTION 7.16 Governing Law

     57   

SECTION 7.17 Consent to Jurisdiction

     57   

SECTION 7.18 Waiver of Jury Trial

     58   

SECTION 7.19 Counterparts, Electronic Signatures

     58   

SECTION 7.20 Effectiveness

     58   

SECTION 7.21 Guarantors and Additional Guarantors

     58   

SECTION 7.22 Continuing Nature of this Agreement

     59   

SECTION 7.23 Insolvency

     59   

SECTION 7.24 Rights and Immunities of Secured Debt Representatives

     59   

SECTION 7.25 U.S.A. Patriot Act

     59   

EXHIBIT A – Additional Secured Debt Designation

   EXHIBIT B – Form of Collateral Trust Joinder—Additional Secured Debt   
EXHIBIT C – Form of Collateral Trust Joinder—Additional Guarantors    EXHIBIT D
– Additional Secured Obligation Designation   

 

ii



--------------------------------------------------------------------------------

EXHIBIT E – Form of Collateral Trust Joinder—Additional Secured Obligations

 

iii



--------------------------------------------------------------------------------

This Collateral Trust Agreement (as amended, supplemented, amended and restated
or otherwise modified from time to time in accordance with Section 7.1 hereof,
this “Agreement”) is dated as of April 27, 2012 and is by and among CARMIKE
CINEMAS, INC., a Delaware corporation (the “Borrower”), the Guarantors from time
to time party hereto, MACQUARIE US TRADING LLC, as Administrative Agent (as
defined below), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Trustee (as defined below), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Collateral Trustee (in such
capacity and together with its successors in such capacity, the “Collateral
Trustee”).

RECITALS

The Borrower intends to enter into a Credit Agreement dated as of the date
hereof (as amended, restated, modified, renewed, refunded, replaced in any
manner (whether upon or after termination or otherwise) or refinanced (including
by means of sales of debt securities to institutional investors) in whole or in
part from time to time, the “Credit Agreement”) among the Borrower, the
Affiliates of the Borrower named therein, the Lenders party thereto, Macquarie
US Trading LLC, as administrative agent (in such capacity and together with its
successors, the “Administrative Agent”), and the lenders party thereto, which
will provide for a $25,000,000 credit facility.

The Borrower intends to issue     % Senior Secured Notes (including any related
exchange notes, the “Notes”) in an aggregate principal amount of $210,000,000
pursuant to an Indenture dated as of the date hereof (as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time, the
“Indenture”) among the Borrower, the guarantors party thereto and Indenture
Trustee, as trustee (in such capacity and together with its successors in such
capacity, the “Trustee”).

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

The Borrower and the Guarantors intend to secure the Obligations under the
Credit Agreement, any future Priority Lien Debt and any other Priority Lien Debt
Obligations on a priority basis and, subject to such priority, intend to secure
the Obligations under the Indenture, any future Parity Lien Debt and any other
Parity Lien Debt Obligations, with Liens on all present and future Collateral to
the extent that such Liens have been provided for in the applicable Security
Documents.

This Agreement sets forth the terms on which each Secured Party has appointed
the Collateral Trustee to act as the collateral trustee for the present and
future holders of the Secured Obligations to receive, hold, maintain, administer
and distribute the Collateral at any time delivered to the Collateral Trustee or
the subject of the Security Documents, and to enforce the Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the proceeds thereof.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

SECTION 1.1 Defined Terms. The following terms will have the following meanings:

“Act of Required Secured Parties” means, as to any matter at any time:

(1) prior to the Discharge of Priority Lien Debt Obligations, a direction in
writing delivered to the Collateral Trustee by or with the written consent of,
either the holders of, or the Priority Lien Debt Representatives representing
the holders of, in each case, more than 50% of the sum of:

(a) the aggregate outstanding principal amount of Priority Lien Debt (including
the face amount of outstanding letters of credit whether or not then available
or drawn); and

(b) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Priority Lien Debt; provided, however, that if at any time prior to the
Discharge of Priority Lien Debt Obligations the only remaining Priority Lien
Debt Obligations are Hedging Obligations, then the term “Act of Required Secured
Parties” will mean the holders of a majority of the aggregate “settlement
amount” (or similar term) as defined in the Hedge Agreements (or, with respect
to any Hedge Agreement that has been terminated in accordance with its terms,
the amount, if any, then due and payable by the Borrower or any Guarantor
(exclusive of expenses and similar payments but including any early termination
payments then due) under such Hedge Agreement) under all Hedge Agreements;
provided further, that any Hedge Agreement with a “settlement amount” (or
similar term) or termination payment that is a negative number shall be
disregarded for purposes of all calculations required by the term “Act of
Required Secured Parties”; and

(2) at any time after the Discharge of Priority Lien Debt Obligations, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of either the holders of, or the Parity Lien Debt Representatives
representing the holders of, in each case, Parity Lien Debt representing the
Required Parity Lien Debtholders.

For purposes of this definition, (a) Secured Debt registered in the name of, or
beneficially owned by, the Borrower or any Affiliate of the Borrower will be
deemed not to be outstanding and (b) votes will be determined in accordance with
Section 7.2.

 

2



--------------------------------------------------------------------------------

“Additional Secured Debt” has the meaning set forth in Section 3.8.

“Additional Secured Debt Designation” means a notice is substantially the form
of Exhibit A.

“Additional Secured Obligation Designation” means a notice is substantially the
form of Exhibit D.

“Administrative Agent” has the meaning set forth in the recitals.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Affiliate Securities” means all “securities” of any of the Borrower’s
“affiliates” (as the terms “securities” and “affiliates” are used in Rule 3-16
of Regulation S-X under the Securities Act of 1933, as amended, and any
successor rule) including any securities described in Section 4.4(c) hereof.

“Agreement” has the meaning set forth in the preamble.

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of “Capital Lease Obligation” under the Indenture.

“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of Borrower or any Guarantor, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise, which may arise under, out of, or in connection with any
treasury, investment, depository, clearing house, wire transfer, cash management
or automated clearing house transfers of funds services or any related services,
to any Person, in each case which are designated by Borrower to the Collateral
Trustee and each Priority Lien Debt Representative as Bank Product Obligations
by written notice in accordance with Section 3.9 hereof.

“Bank Product Provider” means any Person to whom Bank Product Obligations are
owing.

 

3



--------------------------------------------------------------------------------

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Borrower” has the meaning set forth in the preamble.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or at a place of payment of any
applicable Secured Obligations are authorized by law, regulation or executive
order to remain closed.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

“Cash Equivalents” means:

(1) United States dollars;

(2) securities issued or directly and fully guaranteed or insured by the United
States government (or any agency or instrumentality of the United States
government); provided, that the full faith and credit of the United States is
pledged in support of any securities having maturities of not more than one year
from the date of acquisition;

(3) certificates of deposit and Eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding six months and overnight bank deposits, in each case, with any
lender party to the Credit Agreement or with any domestic commercial bank having
capital and surplus in excess of $500.0 million and a Thomson Bank Watch Rating
of “B” or better;

(4) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year from the date of acquisition, and
having, at the time of acquisition, a credit rating of at least “A-1” from S&P
or at least “P-1” from Moody’s;

 

4



--------------------------------------------------------------------------------

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2), (3) and (4) above,
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

(6) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within six months after the date of
acquisition; and

(7) money market funds, the assets of which consist of at least 95% Cash
Equivalents of the kinds described in clauses (1) through (6) of this
definition.

“Class” means (1) in the case of Parity Lien Debt Obligations, every Series of
Parity Lien Debt and all other Parity Lien Debt Obligations, taken together, and
(2) in the case of Priority Lien Debt Obligations, every Series of Priority Lien
Debt and all other Priority Lien Debt Obligations, taken together.

“Collateral” means, in the case of each Series of Secured Debt, all properties
and assets of the Borrower and the Guarantors now owned or hereafter acquired in
which Liens have been granted, or purported to be granted, or required to be
granted, to the Collateral Trustee to secure any or all of the Secured
Obligations, and shall exclude any properties and assets in which the Collateral
Trustee is required to release its Liens pursuant to Section 3.2; provided,
that, if such Liens are required to be released as a result of the sale,
transfer or other disposition of any properties or assets of the Borrower or any
Guarantor, such assets or properties will cease to be excluded from the
Collateral if the Borrower or any Guarantor thereafter acquires or reacquires
such assets or properties.

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Secured Debt, an agreement substantially in
the form of Exhibit B, (ii) with respect to the provisions of this Agreement
relating to the addition of additional Guarantors, an agreement substantially in
the form of Exhibit C and (iii) with respect to the provisions of this Agreement
relating to any Hedging Obligations or Bank Product Obligations, an agreement
substantially in the form of Exhibit E.

“Controlling Representative” means at any time (1) prior to a Discharge of
Priority Lien Debt Obligations, the Priority Lien Debt Representative that
represents the Series of Priority Lien Debt with the then largest outstanding
principal amount and unfunded commitments or, if there is no Series of Priority
Lien Debt, the Hedge Provider with the largest amount of Priority Lien Debt
Obligations owed to it (calculated in accordance with Section 3.4 hereof) and
(2) after a Discharge of Priority Lien Debt Obligations, the Parity Lien Debt
Representative that represents the Series of Parity Lien Debt with the then
largest outstanding principal amount.

“Credit Agreement” has the meaning set forth in the recitals.

“Credit Facility” means one or more debt facilities (including, without
limitation, any Credit Agreement), indentures or commercial paper facilities, in
each case, with banks or other institutional lenders, accredited investors or
institutional investors providing for revolving credit

 

5



--------------------------------------------------------------------------------

loans, term loans, term debt, debt securities, receivables financing (including
through the sale of receivables to such lenders or to special purpose entities
formed to borrow from such lenders against such receivables) or letters of
credit, in each case, as amended, restated, modified, renewed, extended,
increased, refunded, replaced in any manner (whether upon or after termination
or otherwise) or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the operations of the Borrower and/or its
Affiliates and not for speculative purposes.

“Discharge of Priority Lien Debt Obligations” means the occurrence of all of the
following:

(1) termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;

(2) with respect to each Series of Priority Lien Debt, either (x) payment in
full in cash of the principal of and interest and premium (if any) on all
Priority Lien Debt of such Series (other than any undrawn letters of credit) or
(y) there has been a legal defeasance or covenant defeasance pursuant to the
terms of the applicable Secured Debt Documents for such Series of Secured Debt;

(3) with respect to any undrawn letters of credit constituting Priority Lien
Debt, either (x) discharge or cash collateralization (at the lower of (A) 105%
of the aggregate undrawn amount and (B) the percentage of the aggregate undrawn
amount required for release of liens under the terms of the applicable Priority
Lien Document) of all outstanding letters of credit constituting Priority Lien
Debt or (y) the issuer of each such letter of credit has notified the Collateral
Trustee in writing that alternative arrangements satisfactory to such issuer and
to the holders of the related Series of Secured Debt that has reimbursement
obligations with respect thereto have been made; and

(4) payment in full in cash of all other Priority Lien Debt Obligations that are
outstanding and unpaid at the time the Priority Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time);

provided, however, that if, at any time after the Discharge of Priority Lien
Debt Obligations has occurred, the Borrower thereafter enters into any Priority
Lien Document evidencing a Priority Lien Debt which incurrence is not prohibited
by any applicable Secured Debt Document, then such Discharge of Priority Lien
Debt Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement with respect to such new Priority Lien Debt (other
than with respect to any actions taken as a result of the occurrence of such
first Discharge of Priority Lien Debt Obligations), and, from and after the date
on which the Borrower designates such Indebtedness as Priority

 

6



--------------------------------------------------------------------------------

Lien Debt in accordance with Section 3.8, the obligations under such Priority
Lien Document shall automatically and without any further action be treated as
Priority Lien Debt Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth
herein and any Parity Lien Debt Obligations shall be deemed to have been at all
times Parity Lien Debt Obligations and at no time Priority Lien Debt
Obligations.

“Financing Obligations” means all obligations of Carmike and its Subsidiaries of
the type described as “financing obligations” in the audited consolidated
financial statements of Carmike for the fiscal year ended December 31, 2011.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).

“Guarantor” means, with respect to any Priority Lien Debt Obligations, each
person who has Guaranteed payment of any Priority Lien Debt Obligations and,
with respect to any Parity Lien Debt Obligations, each person who has Guaranteed
payment of any Parity Lien Debt Obligations.

“Hedge Agreement” means any Interest Rate Agreement or Currency Agreement;
provided that the counterparty thereto has delivered a Collateral Trust Joinder
in respect thereof and the other requirements of Section 3.9 have been complied
with. As used herein, “Hedge Agreement” shall include both any Interest Rate
Agreement or Currency Agreement constituting a “master agreement” and any
related Swap Transaction; provided, however that a Collateral Trust Joinder
pursuant to 3.9 shall only be required once for each master agreement and shall
not be required for each individual Swap Transaction thereunder.

“Hedge Modification” has the meaning set forth in Section 3.9(d)(1).

“Hedge Mortgage” has the meaning set forth in Section 3.9(d)(1).

“Hedge Mortgaged Property” has the meaning set forth in Section 3.9(d)(1).

“Hedge Title Datedown Product” has the meaning set forth in Section 3.9(d)(3).

 

7



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under any Hedge Agreement.

“Hedge Provider” means the counterparty to the Borrower or any Affiliate of the
Borrower under any Hedge Agreement.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than one year after such property is acquired or
such services are completed, except (a) any such balance that constitutes an
accrued expense or trade payable, or similar obligations to trade creditors,
incurred in the ordinary course of business and (b) obligations under earnout
provisions in connection with the acquisition of assets or Capital Stock of
another Person;

(6) representing any Financing Obligations; or

(7) representing any Hedging Obligations or Bank Product Obligations,

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.
Indebtedness shall be calculated without giving effect to the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under the Indenture as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness.

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Security Documents,
including any of the foregoing relating to the use of proceeds of any Secured
Debt or the violation of, noncompliance with or liability under, any law
(including environmental laws) applicable to or enforceable against the
Borrower, any of its Subsidiaries or

 

8



--------------------------------------------------------------------------------

any Guarantor or any of the Collateral and all reasonable costs and expenses
(including reasonable fees and expenses of legal counsel selected by the
Indemnitee) incurred by any Indemnitee in connection with any claim, action,
investigation or proceeding in any respect relating to any of the foregoing,
whether or not suit is brought.

“Indemnitee” has the meaning set forth in Section 7.11(a).

“Indenture” has the meaning set forth in the recitals.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any Guarantor under Title
11, U.S. Code or any similar federal or state law for the relief of debtors, any
other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of the Borrower or any Guarantor, any
receivership or assignment for the benefit of creditors relating to the Borrower
or any Guarantor or any similar case or proceeding relative to the Borrower or
any Guarantor or its creditors, as such, in each case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any Guarantor, in each case whether
or not voluntary and whether or not involving bankruptcy or insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any Guarantor are determined and any payment or
distribution is or may be made on account of such claims.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower or any of its Affiliates against
fluctuations in interest rates and is not for speculative purposes.

“Junior Trust Estate” has the meaning set forth in Section 2.2.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

“Modification” has the meaning set forth in Section 3.8(d)(1).

“Moody’s” means Moody’s Investors Service, Inc., and its successors and assigns.

“Mortgage” has the meaning set forth in Section 3.8(d)(1).

“Mortgaged Property” has the meaning set forth in Section 3.8(d)(1).

 

9



--------------------------------------------------------------------------------

“Notes” has the meaning set forth in the recitals.

“Note Documents” means the Indenture, the Notes and the Parity Lien Security
Documents.

“Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the applicable Secured Debt Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses and other liabilities payable under
the documentation governing any Indebtedness.

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Borrower by two officers of the Borrower, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Borrower, including:

(a) a statement that the Person making such certificate has read such covenant
or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

“Parity Lien” means a Lien granted by a Security Document to the Collateral
Trustee, at any time, upon any property of the Borrower or any Guarantor to
secure Parity Lien Debt Obligations.

“Parity Lien Debt” means:

(1) the Notes issued on the date hereof (including any related exchange notes);
and

(2) any other Indebtedness (including additional Notes), other than Hedging
Obligations or Bank Product Obligations, that is secured by a Parity Lien and
that was permitted to be incurred and so secured under each applicable Secured
Debt Document;

 

10



--------------------------------------------------------------------------------

provided, in the case of any Indebtedness referred to in clause (2) of this
definition, that:

(a) on or before the date on which such Indebtedness is incurred by the
Borrower, such Indebtedness is designated by the Borrower as “Parity Lien Debt”
for the purposes of the Secured Debt Documents in an Additional Secured Debt
Designation executed and delivered in accordance with Section 3.8; provided,
that no Obligation or Indebtedness may be designated as both Parity Lien Debt
and Priority Lien Debt;

(b) the Parity Lien Debt Representative for such Indebtedness executes and
delivers a Collateral Trust Joinder in accordance with Section 3.8(b); and

(c) all other requirements set forth in Section 3.8 have been complied with.

“Parity Lien Debt Documents” means, collectively, the Note Documents and the
indenture, credit agreement or other agreement governing each other Series of
Parity Lien Debt and the Parity Lien Security Documents.

“Parity Lien Debt Obligations” means Parity Lien Debt and all other Obligations
in respect thereof including all guarantees of any of the foregoing.

“Parity Lien Debt Representative” means:

(1) in the case of the Notes, the Trustee; or

(2) in the case of any other Series of Parity Lien Debt, the trustee, agent or
representative of the holders of such Series of Parity Lien Debt who maintains
the transfer register for such Series of Parity Lien Debt and (A) is appointed
as a Parity Lien Debt Representative (for purposes related to the administration
of the Security Documents) pursuant to the indenture, credit agreement or other
agreement governing such Series of Parity Lien Debt, together with its
successors in such capacity, and (B) that has executed a Collateral Trust
Joinder.

“Parity Lien Secured Parties” means the holders of Parity Lien Debt Obligations
and each Parity Lien Debt Representative.

“Parity Lien Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Borrower or any Guarantor creating (or purporting
to create) a Lien upon Collateral in favor of the Collateral Trustee, for the
benefit of any of the Parity Lien Secured Parties, in each case, as amended,
modified, renewed, restated or replaced, in whole or in part, from time to time,
in accordance with its terms and Section 7.1.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

11



--------------------------------------------------------------------------------

“Priority Lien” means a Lien granted, or purported to be granted, by a Security
Document to the Collateral Trustee, at any time, upon any property of the
Borrower or any Guarantor to secure Priority Lien Debt Obligations.

“Priority Lien Debt” means:

(1) Indebtedness under the Credit Agreement (including letters of credit and
reimbursement obligations with respect thereto) that was permitted to be
incurred and secured under each applicable Secured Debt Document (or as to which
the lenders under the Credit Agreement obtained an Officers’ Certificate at the
time of incurrence (or with respect to any revolving credit obligations, as the
time of commitment) to the effect that such Indebtedness was permitted to be
incurred and secured by all applicable Secured Debt Documents); and

(2) any other Indebtedness (including, without limitation, borrowings under any
other Credit Facility) that is secured with the Credit Agreement by a Priority
Lien and that was permitted to be incurred and so secured under each applicable
Secured Debt Document; provided, in the case of any Indebtedness referred to in
this clause (2), that:

(a) on or before the date on which such Indebtedness is incurred by the
Borrower, such Indebtedness is designated by the Borrower as “Priority Lien
Debt” for the purposes of the Secured Debt Documents in an Additional Secured
Debt Designation executed and delivered in accordance with Section 3.8(a);
provided, that no Obligation or Indebtedness may be designated as both Parity
Lien Debt and Priority Lien Debt;

(b) the Priority Lien Debt Representative for such Indebtedness executes and
delivers a Collateral Trust Joinder in accordance with Section 3.8(b); and

(c) all other requirements set forth in Section 3.8 have been complied with.

For the avoidance of doubt, Hedging Obligations and Bank Product Obligations do
not constitute Priority Lien Debt but may constitute Priority Lien Debt
Obligations.

“Priority Lien Debt Documents” means the Credit Agreement and any other
indenture, credit agreement or other agreement pursuant to which any Priority
Lien Debt is incurred and the Security Documents (other than any Security
Documents that do not secure Priority Lien Debt Obligations).

“Priority Lien Debt Obligations” means the Priority Lien Debt and all other
Obligations in respect of Priority Lien Debt, together with all Hedging
Obligations and Bank Product Obligations and all guarantees of any of the
foregoing.

“Priority Lien Debt Representative” means:

(a) in the case of the Credit Agreement, the Administrative Agent; or

 

12



--------------------------------------------------------------------------------

(b) in the case of any other Series of Priority Lien Debt, the trustee, agent or
representative of the holders of such Series of Priority Lien Debt who maintains
the transfer register for such Series of Priority Lien Debt and is appointed as
a representative of the Priority Lien Debt (for purposes related to the
administration of the Security Documents) pursuant to the credit agreement or
other agreement governing such Series of Priority Lien Debt, and who has
executed a Collateral Trust Joinder.

“Priority Lien Secured Parties” means the holders of Priority Lien Debt
Obligations and each Priority Lien Debt Representative.

“Priority Lien Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Borrower or any Guarantor creating (or purporting
to create) a Lien upon Collateral in favor of the Collateral Trustee, for the
benefit of any of the Priority Lien Secured Parties, in each case, as amended,
modified, renewed, restated or replaced, in whole or in part, from time to time,
in accordance with its terms and Section 7.2.

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as Exhibit
1 to Exhibit A of this Agreement

“Required Parity Lien Debtholders” means, at any time, the holders of more than
50% of the sum of:

(a) the aggregate outstanding principal amount of Parity Lien Debt (including
outstanding letters of credit whether or not then available or drawn); and

(b) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Parity Lien Debt.

For purposes of this definition, (a) Parity Lien Debt registered in the name of,
or beneficially owned by, the Borrower or any Affiliate of the Borrower will be
deemed not to be outstanding, and (b) votes will be determined in accordance
with the provisions of Section 7.2.

“S&P” means Standard & Poor’s Ratings Group and its successors and assigns.

“Secured Debt” means Parity Lien Debt and Priority Lien Debt.

“Secured Debt Default” means any event or condition which, under the terms of
any credit agreement, indenture or other agreement governing any Series of
Secured Debt causes, or permits holders of Secured Debt outstanding thereunder
(with or without the giving of notice or lapse of time, or both, and whether or
not notice has been given or time has lapsed) to cause, the Secured Debt
outstanding thereunder to become immediately due and payable.

 

13



--------------------------------------------------------------------------------

“Secured Debt Documents” means the Parity Lien Debt Documents and the Priority
Lien Debt Documents.

“Secured Debt Representative” means each Parity Lien Debt Representative and
each Priority Lien Debt Representative.

“Secured Obligations” means Parity Lien Debt Obligations and Priority Lien Debt
Obligations.

“Secured Parties” means the Trustee, the Collateral Trustee, the holders of
Secured Obligations and the Secured Debt Representatives.

“Security Documents” means this Agreement, each Collateral Trust Joinder, each
Priority Lien Security Document and each Parity Lien Security Document, in each
case, as amended, modified, renewed, restated or replaced, in whole or in part,
from time to time, in accordance with its terms and Section 7.1.

“Senior Trust Estate” has the meaning set forth in Section 2.1.

“Series of Parity Lien Debt” means, severally, the Notes and each other issue or
series of Parity Lien Debt for which a single transfer register is maintained.

“Series of Priority Lien Debt” means, severally, Indebtedness under the Credit
Agreement and any other Credit Facility that constitutes Priority Lien Debt.

“Series of Secured Debt” means, severally, each Series of Priority Lien Debt and
each Series of Parity Lien Debt.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership or limited liability company of which (a) more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

 

14



--------------------------------------------------------------------------------

“Swap Transactions” means any and all such transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any Hedge Agreement.

“Title Datedown Product” has the meaning set forth in Section 3.8(d)(3).

“Trustee” has the meaning set forth in the recitals.

“Trust Estates” has the meaning set forth in Section 2.2.

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

SECTION 1.2 Rules of Interpretation.

(a) All terms used in this Agreement that are defined in Article 9 of the UCC
and not otherwise defined herein have the meanings assigned to them in Article 9
of the UCC.

(b) Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

(c) The use in this Agreement or any of the other Security Documents of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but will be deemed to refer to all other items or matters that fall within the
broadest possible scope of such general statement, term or matter. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”

(d) References to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” and “Schedules” will be to Exhibits and Schedules, respectively, to
this Agreement unless otherwise specifically provided.

(e) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Indenture (including any definition contained therein) shall be
deemed to be a reference to such section, clause, paragraph, definition or other
provision as in effect on the date of this Agreement; provided, that any
reference to any such section, clause, paragraph or other provision

 

15



--------------------------------------------------------------------------------

shall refer to such section, clause, paragraph or other provision of the
Indenture (including any definition contained therein) as amended or modified
from time to time if such amendment or modification has been (1) made in
accordance with the Indenture and (2) prior to the Discharge of Priority Lien
Debt Obligations, approved in a writing delivered to the Trustee and the
Collateral Trustee by, or on behalf of, the requisite holders of Priority Lien
Debt Obligations as are needed (if any) under the terms of the applicable
Priority Lien Debt Documents to approve such amendment or modification. Unless
otherwise set forth herein, references to principal amount shall include,
without duplication, any reimbursement obligations with respect to a letter or
credit and the face amount thereof (whether or not such amount is, at the time
of determination, drawn or available to be drawn).

This Agreement and the other Security Documents will be construed without regard
to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

ARTICLE 2. THE TRUST ESTATES

SECTION 2.1 Declaration of Senior Trust.

To secure the payment of the Priority Lien Debt Obligations and in consideration
of the premises and mutual agreements set forth in this Agreement, the Borrower
and each of the Guarantors hereby confirms the grant to the Collateral Trustee,
and the Collateral Trustee hereby accepts and agrees to hold, in trust under
this Agreement for the benefit of all current and future Priority Lien Secured
Parties, all of the Borrower’s and each of the Guarantors’ right, title and
interest in, to and under all Collateral now or hereafter granted to the
Collateral Trustee under any Priority Lien Security Document for the benefit of
the Priority Lien Secured Parties, together with all of the Collateral Trustee’s
right, title and interest in, to and under the Priority Lien Security Documents,
and all interests, rights, powers and remedies of the Collateral Trustee
thereunder or in respect thereof and all cash and non-cash proceeds thereof
(collectively, the “Senior Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Senior Trust Estate in trust for the benefit solely and exclusively of
all current and future Priority Lien Secured Parties as security for the payment
of all present and future Priority Lien Debt Obligations.

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Priority Lien Debt Obligations have been released as
provided in Section 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the
Senior Trust Estate;

 

16



--------------------------------------------------------------------------------

(3) no monetary obligation (other than indemnification and other contingent
obligations in respect of which no claim or demand for payment has been made at
such time) is outstanding and payable under this Agreement to the Collateral
Trustee or any of its co-trustees or agents (whether in an individual or
representative capacity); and

(4) the Borrower delivers to the Collateral Trustee an Officers’ Certificate
stating that all Priority Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Priority Lien Debt Documents
and that the Borrower and each of the Guarantors are not required by any
Priority Lien Document to grant any Priority Lien upon any property,

then the senior trust arising hereunder will terminate (subject to any
reinstatement pursuant to Sections 3.8(e) or 7.21 hereof), except that all
provisions set forth in Sections 7.11 and 7.12 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

The parties further declare and covenant that the Senior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.

SECTION 2.2 Declaration of Junior Trust.

To secure the payment of the Parity Lien Debt Obligations and in consideration
of the premises and the mutual agreements set forth herein, the Borrower and
each of the Guarantors hereby confirms the grant to the Collateral Trustee, and
the Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all current and future Parity Lien Secured Parties,
all of the Borrower’s and each such Guarantor’s right, title and interest in, to
and under all Collateral now or hereafter granted to the Collateral Trustee
under any Parity Lien Security Document for the benefit of the Parity Lien
Secured Parties, together with all of the Collateral Trustee’s right, title and
interest in, to and under the Parity Lien Security Documents, and all interests,
rights, powers and remedies of the Collateral Trustee thereunder or in respect
thereof and all cash and non-cash proceeds thereof (collectively, the “Junior
Trust Estate,” and together with the Senior Trust Estate, the “Trust Estates”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Junior Trust Estate in trust for the benefit solely and exclusively of
all current and future Parity Lien Secured Parties as security for the payment
of all present and future Parity Lien Debt Obligations.

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Parity Lien Debt Obligations have been released as
provided in Section 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the
Junior Trust Estate;

 

17



--------------------------------------------------------------------------------

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable) is outstanding and payable under this
Agreement to the Collateral Trustee or any of its co-trustees or agents (whether
in an individual or representative capacity); and

(4) the Borrower delivers to the Collateral Trustee an Officers’ Certificate
stating that all Parity Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Parity Lien Debt Documents and
that the Borrower and the Guarantors are not required by any Parity Lien Debt
Document to grant any Parity Lien upon any property,

then the junior trust arising hereunder will terminate, except that all
provisions set forth in Sections 7.11 and 7.12 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

The parties further declare and covenant that the Junior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.

SECTION 2.3 Priority of Liens. Notwithstanding anything else contained herein or
in any other Security Document, and notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
Parity Lien Debt Obligations granted on the Collateral or of any Liens securing
the Priority Lien Debt Obligations granted on the Collateral and notwithstanding
any provision of the UCC, the time of incurrence of any Series of Priority Lien
Debt or Series of Parity Lien Debt or any other applicable law or the Parity
Lien Debt Documents or any defect or deficiencies in, or failure to perfect or
lapse in perfection of, or avoidance as a fraudulent conveyance or otherwise of,
the Liens securing the Priority Lien Debt Obligations or any other circumstance
whatsoever, whether or not any Insolvency or Liquidation Proceeding has been
commenced against the Borrower or any Guarantor, it is the intent of the parties
that, and the parties hereby agree that:

(1) this Agreement and the other Security Documents create two separate and
distinct Trust Estates and Liens: (i) the Senior Trust Estate and Priority Lien
securing the payment and performance of the Priority Lien Debt Obligations and
(ii) the Junior Trust Estate and Parity Lien securing the payment and
performance of the Parity Lien Debt Obligations; and

(2) any Liens on Collateral securing the Parity Lien Debt Obligations now or
hereafter held by the Collateral Trustee for the benefit of the Parity Lien
Secured Parties or held by any Parity Lien Secured Party, in each case, whether
by grant, possession, statute, operation of law, subrogation or otherwise, are
subject and subordinate to any Liens on Collateral securing the Priority Lien
Debt Obligations.

For the avoidance of doubt, in the event that any holder of Parity Lien Debt
Obligations becomes a judgment lien creditor as a result of its enforcement of
its rights as an unsecured creditor, such judgment lien shall be subject to the
terms of this Agreement for all purposes hereof (including the priority of
Liens).

 

18



--------------------------------------------------------------------------------

SECTION 2.4 Restrictions on Enforcement of Parity Liens; Prohibition on
Contesting Liens

(a) .

(a) Until the Discharge of Priority Lien Debt Obligations, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Borrower or any Guarantor, the holders of Priority Lien Debt Obligations will
have, subject to the exceptions set forth below in clauses (1) through (4), the
exclusive right to authorize and direct the Collateral Trustee with respect to
each of the Priority Lien Security Documents and the Parity Lien Security
Documents and the Collateral including, without limitation, the exclusive right
to authorize or direct the Collateral Trustee to enforce, collect or realize on
any Collateral or exercise any other right or remedy with respect to the
Collateral (including, without limitation, the exercise of any right of setoff
or any right under any lockbox agreement, account control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement) and no Parity
Lien Debt Representative or holder of Parity Lien Debt Obligations may authorize
or direct the Collateral Trustee with respect to such matters. Notwithstanding
the foregoing, the holders of Parity Lien Debt Obligations may direct the
Collateral Trustee:

(1) without any condition or restriction whatsoever, at any time after the
Discharge of Priority Lien Debt Obligations;

(2) as necessary to redeem any Collateral in a creditor’s redemption permitted
by law or to deliver any notice or demand necessary to enforce (subject to the
prior Discharge of Priority Lien Debt Obligations) any right to claim, take or
receive proceeds of Collateral remaining after the Discharge of Priority Lien
Debt Obligations in the event of foreclosure or other enforcement of any Lien
(other than Liens in favor of the Collateral Trustee or a Priority Lien Secured
Party);

(3) as necessary to perfect or establish the priority (subject to Priority
Liens) of the Parity Liens upon any Collateral, except that the holders of
Parity Lien Debt Obligations may not require the Collateral Trustee to take any
action to perfect any Collateral through possession or control other than the
Collateral Trustee taking any action for possession or control required by the
holders of Priority Lien Debt Obligations and the Collateral Trustee agreeing
pursuant to Section 7.4 that the Collateral Trustee as agent for the benefit of
the holders of Priority Lien Debt Obligations agrees to act as bailee and/or
agent for the Collateral Trustee for the benefit of the holders of Parity Lien
Debt Obligations as specified in Section 7.4; or

(4) as necessary to create, prove, preserve or protect (but not enforce) the
Parity Liens upon any Collateral.

(b) Until the Discharge of Priority Lien Debt Obligations, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Borrower or any

 

19



--------------------------------------------------------------------------------

Guarantor, none of holders of the Parity Lien Debt Obligations, the Collateral
Trustee (unless acting pursuant to an Act of Required Secured Parties) or any
Parity Lien Debt Representative will:

(1) request judicial relief, in an Insolvency or Liquidation Proceeding or in
any other court, or take any other action, that would hinder, delay, limit or
prohibit the lawful exercise or enforcement of any right or remedy otherwise
available to the holders of Priority Lien Debt Obligations in respect of the
Priority Liens or that would limit, invalidate, avoid or set aside any Priority
Lien or subordinate the Priority Liens to the Parity Liens or grant the Parity
Liens equal ranking to the Priority Liens;

(2) oppose or otherwise contest any motion for relief from the automatic stay or
for any injunction against foreclosure or enforcement of Priority Liens made by
any holder of Priority Lien Debt Obligations or any Priority Lien Debt
Representative in any Insolvency or Liquidation Proceeding;

(3) oppose or otherwise contest any lawful exercise by any holder of Priority
Lien Debt Obligations or any Priority Lien Debt Representative of the right to
credit bid Priority Lien Debt at any sale of Collateral in foreclosure of
Priority Liens;

(4) oppose or otherwise contest any other request for judicial relief made in
any court by any holder of Priority Lien Debt Obligations or any Priority Lien
Debt Representative relating to the lawful enforcement of any Priority Lien;

(5) contest, protest or object to any foreclosure proceeding or action brought
by the Collateral Trustee, any Priority Lien Debt Representative or any holder
of Priority Lien Debt Obligations or any other exercise by the Collateral
Trustee, any Priority Lien Debt Representative or any holder of Priority Lien
Debt Obligations of any rights and remedies relating to the Collateral under the
Priority Lien Debt Documents or otherwise and each Parity Lien Debt
Representative on behalf of itself and each holder of Parity Lien Debt
Obligations hereby waives any and all rights it may have to object to the time
or manner in which the Collateral Trustee, any Priority Lien Debt Representative
or any holder of Priority Lien Debt Obligations seeks to enforce the Priority
Lien Debt Obligations or the Priority Liens; or

(6) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding) the validity,
enforceability, perfection, priority or extent of the Priority Liens.

Notwithstanding the foregoing, both before and during an Insolvency or
Liquidation Proceeding, the holders of Parity Lien Debt Obligations and the
Parity Lien Debt Representatives may take any actions and exercise any and all
rights that would be available to a holder of unsecured claims, including,
without limitation, the commencement of an Insolvency or Liquidation

 

20



--------------------------------------------------------------------------------

Proceeding against the Borrower or any Guarantor in accordance with applicable
law; provided, that the holders of Parity Lien Debt Obligations and the Parity
Lien Debt Representatives may not take any of the actions prohibited by clauses
(1) through (6) of this Section 2.4(b) or oppose or contest any order that it
has agreed not to oppose or contest under Section 2.8.

(c) At any time prior to the Discharge of Priority Lien Debt Obligations and
after (1) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrower or any Guarantor or (2) the Collateral Trustee and each
Parity Lien Debt Representative have received written notice from any Priority
Lien Debt Representative at the direction of an Act of Required Secured Parties
stating that (A) any Series of Priority Lien Debt has become due and payable in
full (whether at maturity, upon acceleration or otherwise) or (B) the holders of
Priority Liens securing one or more Series of Priority Lien Debt have become
entitled under any Priority Lien Debt Documents to and desire to enforce any or
all of the Priority Liens by reason of a default under such Priority Lien Debt
Documents, no payment of money (or the equivalent of money) shall be made from
the proceeds of Collateral by the Borrower or any Guarantor to the Trustee, the
Collateral Trustee (other than payments to the Collateral Trustee for the
benefit of the holders of Priority Lien Debt Obligations) or any holder of
Parity Lien Debt Obligations (including, without limitation, payments and
prepayments made for application to Parity Lien Debt Obligations and all other
payments and deposits made pursuant to any provision of any Parity Lien Debt
Document).

(d) All proceeds of Collateral received by the Collateral Trustee, any Parity
Lien Debt Representative or any holder of Parity Lien Debt Obligations in
violation of Section 2.4(b) or 2.4(c) will be held by the Collateral Trustee,
the applicable Parity Lien Debt Representative or the applicable holder of
Parity Lien Debt Obligations in trust for the account of the holders of Priority
Liens and remitted to the Collateral Trustee upon demand by the Collateral
Trustee or any Priority Lien Debt Representative for application in accordance
with Section 3.4 hereof . The Parity Liens will remain attached to and
enforceable against all proceeds so held or remitted until applied to satisfy
the Priority Lien Debt Obligations. All proceeds of Collateral received by the
Collateral Trustee, holders of Parity Lien Debt Obligations and Parity Lien Debt
Representatives not in violation of Section 2.4(b) or 2.4(c) will be received by
the Collateral Trustee, holders of Parity Lien Debt Obligations and the Parity
Lien Debt Representatives free from the Priority Liens and all other Liens
except the Parity Liens.

SECTION 2.5 Waiver of Right of Marshaling.

(a) Prior to the Discharge of Priority Lien Debt Obligations, holders of Parity
Lien Debt Obligations, each Parity Lien Debt Representative and the Collateral
Trustee may not assert or enforce any right of marshaling accorded to a junior
lienholder, as against the holders of Priority Lien Debt Obligations or the
Priority Lien Debt Representatives (in their capacity as priority lienholders).

(b) Following the Discharge of Priority Lien Debt Obligations, the holders of
Parity Lien Debt Obligations and any Parity Lien Debt Representative may assert
their right under the UCC or otherwise to any proceeds remaining following a
sale or other disposition of Collateral by, or on behalf of, the holders of
Priority Lien Debt Obligations.

 

21



--------------------------------------------------------------------------------

SECTION 2.6 Discretion in Enforcement of Priority Liens.

(a) In exercising rights and remedies with respect to the Collateral, at any
time prior to a Discharge of Priority Lien Debt Obligations the holders of
Priority Lien Debt Obligations and the Priority Lien Debt Representatives may
enforce (or refrain from enforcing) the provisions of the Priority Lien Debt
Documents and exercise (or refrain from exercising) remedies thereunder or any
such rights and remedies, all in such order and in such manner as they may
determine in the exercise of their sole and exclusive discretion, including:

(1) the exercise or forbearance from exercise of all rights and remedies in
respect of the Collateral and/or the Priority Lien Debt Obligations;

(2) the enforcement or forbearance from enforcement of any Priority Lien in
respect of the Collateral;

(3) the exercise or forbearance from exercise of rights and powers of a holder
of shares of stock included in the Senior Trust Estate to the extent provided in
the Priority Lien Security Documents;

(4) the acceptance of the Collateral in full or partial satisfaction of the
Priority Lien Debt Obligations; and

(5) the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity.

SECTION 2.7 Amendments to Priority Lien Debt Documents and Discretion in
Enforcement of Priority Lien Debt Obligations.

(a) Without in any way limiting the generality of Section 2.6, the holders of
Priority Lien Debt Obligations and the Priority Lien Debt Representatives may,
at any time and from time to time, without the consent of or notice to holders
of Parity Lien Debt Obligations or the Parity Lien Debt Representatives, without
incurring responsibility to holders of Parity Lien Debt Obligations and the
Parity Lien Debt Representatives and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of holders
of Parity Lien Debt Obligations and the Parity Lien Debt Representatives, do any
one or more of the following:

(1) change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, the Priority Lien Debt Obligations, or otherwise amend or
supplement in any manner the Priority Lien Debt Obligations, or any instrument
evidencing the Priority Lien Debt Obligations or any agreement under which the
Priority Lien Debt Obligations are outstanding including, without limitation,
increasing the principal amount thereof and/or the Applicable Margin or similar
component of interest rate;

 

22



--------------------------------------------------------------------------------

(2) release any Person or entity liable in any manner for the collection of the
Priority Lien Debt Obligations;

(3) release the Priority Lien on any Collateral; and

(4) exercise or refrain from exercising any rights against any Guarantor.

SECTION 2.8 Insolvency or Liquidation Proceedings.

(a) If in any Insolvency or Liquidation Proceeding and prior to the Discharge of
Priority Lien Debt Obligations, the holders of Priority Lien Debt Obligations by
an Act of Required Secured Parties consent to any order:

(1) for use of cash collateral;

(2) approving a debtor-in-possession financing secured by a Lien that is senior
to or on a parity with all Priority Liens upon any property of the estate in
such Insolvency or Liquidation Proceeding;

(3) granting any relief on account of Priority Lien Debt Obligations as adequate
protection (or its equivalent) for the benefit of the holders of Priority Lien
Debt Obligations in the Collateral subject to Priority Liens; or

(4) relating to a sale of assets of the Borrower or any Guarantor (including
with respect to the process or procedures for such sale) that provides, to the
extent the Collateral sold is to be free and clear of Liens, that all Priority
Liens and Parity Liens will attach to the proceeds of the sale;

then, the holders of Parity Lien Debt Obligations and the Parity Lien Debt
Representatives, in their capacity as holders or representatives of secured
claims, will not oppose or otherwise contest the entry of such order, so long as
none of the holders of Priority Lien Debt Obligations or Priority Lien Debt
Representatives in any respect opposes or otherwise contests any request made by
any holder of Parity Lien Debt Obligations or Parity Lien Debt Representative
for the grant to the Collateral Trustee, for the benefit of the holders of
Parity Lien Debt Obligations and the Parity Lien Debt Representatives, of a
junior Lien upon any property on which a Lien is (or is to be) granted under
such order to secure the Priority Lien Debt Obligations, co-extensive in all
respects with, but subordinated (as set forth in Section 2.3) to, such Lien and
all Priority Liens on such property.

Notwithstanding the foregoing, both before and during an Insolvency or
Liquidation Proceeding, the holders of Parity Lien Debt Obligations and the
Parity Lien Debt Representatives may take any actions and exercise any and all
rights that would otherwise be available to a holder of unsecured claims,
including, without limitation, the commencement of Insolvency or Liquidation
Proceedings against the Borrower or any Guarantor in accordance with applicable
law; provided, however, that, both before and during an Insolvency or

 

23



--------------------------------------------------------------------------------

Liquidation Proceeding, the holders of Parity Lien Debt Obligations and the
Parity Lien Debt Representatives may not take any of the actions prohibited
under Section 2.4(b) or oppose or contest any order that it has agreed not to
oppose or contest under clauses (1) through (4) of the preceding paragraph.

(b) The holders of Parity Lien Debt Obligations or any Parity Lien Debt
Representative will not file or prosecute in any Insolvency or Liquidation
Proceeding any motion for adequate protection (or any comparable request for
relief) based upon their interest in the Collateral under the Parity Liens,
except that:

(1) they may freely seek and obtain relief: (A) granting a junior Lien
co-extensive in all respects with, but subordinated (as set forth in
Section 2.3) to, all Liens granted in such Insolvency or Liquidation Proceeding
to, or for the benefit of, the holders of Priority Lien Debt Obligations; or
(B) in connection with the confirmation of any plan of reorganization or similar
dispositive restructuring plan; and

(2) they may freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of Priority Lien Debt Obligations.

(c) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed pursuant to a plan of reorganization or similar dispositive
restructuring plan, both on account of Priority Lien Debt Obligations and on
account of Parity Lien Debt Obligations, then, to the extent the debt
obligations distributed on account of the Priority Lien Debt Obligations and on
account of the Parity Lien Debt Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

(d) None of the Parity Lien Debt Representatives, any holder of Parity Lien Debt
Obligations, nor the Collateral Trustee acting on their behalf shall oppose or
seek to challenge any claim by the Priority Lien Debt Representatives, any
holder of Priority Lien Debt Obligations or the Collateral Trustee on their
behalf for allowance in any Insolvency or Liquidation Proceeding of Priority
Lien Obligations consisting of post-petition Interest to the extent of the value
of any holder of Priority Lien Debt Obligations’ Lien, without regard to the
existence of the Lien of the Collateral Trustee on behalf of the holders of
Parity Lien Debt Obligations on the Collateral. None of the Priority Lien
Representatives, any other holder of Priority Lien Obligations, nor the
Collateral Trustee acting on their behalf shall oppose or seek to challenge any
claim by the Parity Lien Debt Representatives, any holder of Parity Lien Debt
Obligations or the Collateral Trustee on their behalf for allowance in any
Insolvency or Liquidation Proceeding of Parity Lien Debt Obligations consisting
of post-petition interest to the extent of the value of the Lien of the
Collateral Trustee for the benefit of the Parity Lien Debt Representatives on
behalf of the holders of Parity Lien Debt Obligations on the Collateral (in each
case, after taking into account the value of the Priority Lien Debt
Obligations).

 

24



--------------------------------------------------------------------------------

(e) The parties to this Agreement acknowledge that this Agreement is a
“subordination agreement” under section 510(a) of the Bankruptcy Code, which
will be effective before, during and after the commencement of an Insolvency
Proceeding. All references in this Agreement to the Borrower or any Guarantor
will include such Person as a debtor-in-possession and any receiver or trustee
for such Person in an Insolvency Proceeding.

SECTION 2.9 Collateral Shared Equally and Ratably within Class. The parties to
this Agreement agree that the payment and satisfaction of all of the Secured
Obligations within each Class will be secured equally and ratably by the Liens
established in favor of the Collateral Trustee for the benefit of the Secured
Parties belonging to such Class, notwithstanding the time of incurrence of any
Secured Obligations within such Class or time or method of creation or
perfection of any Liens securing such Secured Obligations within such Class. It
is understood and agreed that nothing in this Section 2.9 is intended to alter
the priorities among Secured Parties belonging to different Classes as provided
in Section 2.3.

SECTION 2.10 No New Liens. So long as the Discharge of Priority Lien Debt
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any or any
Guarantor, the parties hereto agree that the Borrower will not, and will not
permit any Guarantor to:

(a) grant or permit any additional Liens on any asset or property to secure any
Parity Lien Obligation unless it has granted or concurrently grants a Lien on
such asset or property to secure all of the Priority Lien Debt Obligations, the
parties hereto agreeing that any such Lien shall be subject to Section 2.3
hereof; or

(b) grant or permit any additional Liens on any asset or property to secure any
Priority Lien Debt Obligations unless it has granted or concurrently grants a
Lien on such asset or property to secure all of the Parity Lien Debt
Obligations.

Notwithstanding the foregoing or Section 2.11, the Borrower or any Guarantor may
grant or permit Liens on cash or cash equivalents to the issuers of letters of
credit (and/or any lenders participating in the facilities under which such
letters of credit are issued) to satisfy requirements set forth in the
reimbursement agreement for such letters of credit or the related facilities
with respect to the cash collateralization of such letters of credit without
granting a lien on such cash or cash equivalents to secure any other Secured
Obligation.

SECTION 2.11 Similar Liens and Agreements. The parties hereto agree that it is
their intention that the Collateral for the Priority Lien Debt Obligations and
the Collateral for the Parity Lien Debt Obligations be identical. In furtherance
of the foregoing, the parties hereto agree, subject to the other provisions of
this Agreement, that the Security Documents creating or evidencing the Priority
Liens and the Parity Liens, will be in all material respects the same forms of
documents other than as is necessary or appropriate to reflect the first lien
and second lien nature of the Obligations thereunder.

 

25



--------------------------------------------------------------------------------

ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

SECTION 3.1 Appointment and Undertaking of the Collateral Trustee.

(a) Each Hedge Provider, each Bank Product Provider and each other Secured Party
acting through its respective Secured Debt Representative, and/or by its
acceptance of the benefits of the Security Documents hereby appoints the
Collateral Trustee to serve as collateral trustee hereunder on the terms and
conditions set forth herein. Subject to, and in accordance with, this Agreement,
the Collateral Trustee will, as collateral trustee, for the benefit solely and
exclusively of the present and future Secured Parties, in accordance with the
terms of this Agreement:

(1) accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations hereunder and under the Security Documents
and protect, exercise and enforce the interests, rights, powers and remedies
granted or available to it under, pursuant to or in connection with the Security
Documents;

(2) take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary or advisable to protect or
preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;

(3) deliver and receive notices pursuant to this Agreement and the Security
Documents;

(4) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Security
Documents and its other interests, rights, powers and remedies;

(5) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;

(6) execute and deliver (i) amendments and supplements to the Security Documents
as from time to time authorized pursuant to Section 7.1 accompanied by an
Officers’ Certificate to the effect that the amendment or supplement was
permitted under Section 7.1 and (ii) acknowledgements of Collateral Trust
Joinders delivered pursuant to Section 3.8, 3.9 or 7.21 hereof; and

(7) release any Lien granted to it by any Security Document upon any Collateral
if and as required by Section 3.2.

 

26



--------------------------------------------------------------------------------

(b) Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
(other than actions as necessary to prove, protect or preserve the Liens
securing the Secured Obligations) unless and until it shall have been directed
in writing by an Act of Required Secured Parties and then only in accordance
with the provisions of this Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement, no
Parity Lien Debt Representative or Priority Lien Debt Representative may serve
as Collateral Trustee. In addition, notwithstanding anything to the contrary
contained in this Agreement, neither the Borrower nor any of its Affiliates may
serve as Collateral Trustee.

SECTION 3.2 Release or Subordination of Liens. The Collateral Trustee will not
release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:

(a) as directed by an Act of Required Secured Parties accompanied by an
Officers’ Certificate to the effect that the release or subordination was
permitted by each applicable Secured Debt Document;

(b) as required by Article 4;

(c) as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction; or

(d) for the subordination of the Junior Trust Estate and the Parity Liens to the
Senior Trust Estate and the Priority Liens.

SECTION 3.3 Enforcement of Liens. If the Collateral Trustee at any time receives
written notice that any event has occurred that constitutes a default under any
Secured Debt Document entitling the Collateral Trustee to foreclose upon,
collect or otherwise enforce its Liens under the Security Documents, the
Collateral Trustee will promptly deliver written notice thereof to each Secured
Debt Representative. Thereafter, the Collateral Trustee may await direction by
an Act of Required Secured Parties and will act, or decline to act, as directed
by an Act of Required Secured Parties, in the exercise and enforcement of the
Collateral Trustee’s interests, rights, powers and remedies in respect of the
Collateral or under the Security Documents or applicable law and, following the
initiation of such exercise of remedies, the Collateral Trustee will act, or
decline to act, with respect to the manner of such exercise of remedies as
directed by an Act of Required Secured Parties. Unless it has been directed to
the contrary by an Act of Required Secured Parties, the Collateral Trustee in
any event may (but will not be obligated to) take or refrain from taking such
action with respect to any default under any Secured Debt Document as it may
deem advisable and in the best interest of the holders of Secured Obligations.

 

27



--------------------------------------------------------------------------------

SECTION 3.4 Application of Proceeds.

(a) The Collateral Trustee will apply the proceeds of any collection, sale,
foreclosure or other realization upon, or exercise of any right or remedy with
respect to, any Collateral and the proceeds of any title insurance or other
insurance policy required under any Priority Lien Document or Parity Lien Debt
Document or otherwise covering the Collateral in the following order of
application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Security
Document (including, but not limited to, indemnification obligations that are
then due and payable);

SECOND, to the repayment of Indebtedness and other Obligations, other than
Secured Obligations, secured by a Lien on the Collateral sold or realized upon
to the extent that such other Lien has priority over the Lien of the Collateral
Trustee if such Indebtedness or Obligation is required to be discharged (in
whole or in part) in connection with such sale;

THIRD, to the respective Priority Lien Debt Representatives, Hedge Providers and
Bank Product Providers equally and ratably for application to the payment of all
outstanding Priority Lien Debt and any other Priority Lien Debt Obligations that
are then due and payable (for application in such order as may be provided in
the Priority Lien Debt Documents applicable to the respective Priority Lien Debt
Obligations) in an amount sufficient to pay in full in cash all outstanding
Priority Lien Debt and all other Priority Lien Debt Obligations that are then
due and payable (including all interest and fees accrued thereon after the
commencement of any Insolvency or Liquidation Proceeding at the rate, including
any applicable post-default rate, specified in the Priority Lien Debt Documents,
even if such interest is not enforceable, allowable or allowed as a claim in
such proceeding, and including the discharge or cash collateralization (at the
lower of (1) 105% of the aggregate undrawn amount and (2) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
applicable Priority Lien Document) of all outstanding letters of credit
constituting Priority Lien Debt);

FOURTH, to the respective Parity Lien Debt Representatives equally and ratably
for application to the payment of all outstanding Parity Lien Debt and any other
Parity Lien Debt Obligations that are then due and payable (for application in
such order as may be provided in the Parity Lien Debt Documents applicable to
the respective Parity Lien Debt Obligations) in an amount sufficient to pay in
full in cash all outstanding Parity Lien Debt and all other Parity Lien Debt
Obligations that are then due and payable

 

28



--------------------------------------------------------------------------------

(including, to the extent legally permitted, all interest and fees accrued
thereon after the commencement of any Insolvency or Liquidation Proceeding at
the rate, including any applicable post-default rate, specified in the Parity
Lien Debt Documents, even if such interest is not enforceable, allowable or
allowed as a claim in such proceeding, and including the discharge or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Parity Lien Debt Document) of all outstanding
letters of credit, if any, constituting Parity Lien Debt); and

FIFTH, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the Borrower or the
applicable Guarantor, as the case may be, its successors or assigns, or to such
other Persons as may be entitled to such amounts under applicable law or as a
court of competent jurisdiction may direct.

(b) If any Parity Lien Debt Representative or any holder of a Parity Lien
Obligation collects or receives any proceeds of such foreclosure, collection or
other enforcement or proceeds of any title or other insurance that should have
been applied to the payment of the Priority Lien Debt Obligations in accordance
with Section 3.4(a) above, whether after the commencement of an Insolvency or
Liquidation Proceeding or otherwise, such Parity Lien Debt Representative or
such holder of a Parity Lien Obligation, as the case may be, will forthwith
deliver the same to the Collateral Trustee, for the account of the holders of
the Priority Lien Debt Obligations, to be applied in accordance with
Section 3.4(a). Until so delivered, such proceeds will be held by that Parity
Lien Debt Representative or that holder of a Parity Lien Obligation, as the case
may be, for the benefit of the holders of the Priority Lien Debt Obligations.

(c) This Section 3.4 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future holder of Secured
Obligations, each present and future Secured Debt Representative and the
Collateral Trustee as holder of Priority Liens and Parity Liens. The Secured
Debt Representative of each future Series of Secured Debt will be required to
deliver a Collateral Trust Joinder including a lien sharing and priority
confirmation as provided in Section 3.8 at the time of incurrence of such Series
of Secured Debt.

(d) In connection with the application of proceeds pursuant to Section 3.4(a),
except as otherwise directed by an Act of Required Secured Parties, the
Collateral Trustee may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.

(e) In making the determinations and allocations in accordance with
Section 3.4(a), the Collateral Trustee may conclusively rely upon information
supplied by the relevant Priority Lien Debt Representative, Hedge Provider and
Bank Product Provider as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to its respective Priority Lien Debt and
any other Priority Lien Debt Obligations and the amount of any “settlement
amount” (or similar term) of any Hedge Agreements included in the Priority Lien
Debt Obligations and information supplied by the relevant Parity Lien Debt
Representative as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to its respective Parity Lien Debt and any
other Parity Lien Debt Obligations. In calculating the amount of Secured
Obligations owed to any Hedge Provider, the Secured Obligations owed to

 

29



--------------------------------------------------------------------------------

such Hedge Provider shall be determined by the relevant Hedge Provider in
accordance with the terms of the relevant Hedge Agreement; provided that,
notwithstanding anything herein or in any other Secured Obligations Document to
the contrary, in the event that any such Hedge Agreement consists of more than
one confirmation or trade or in the event that the relevant Hedge Provider is a
party to any other Hedge Agreement, solely for purposes of calculating the
Secured Obligations owed to such Hedge Provider under this Agreement, such
calculation shall setoff and net all Obligations owing to such Hedge Provider or
owed by such Hedge Provider under each such confirmation or trade and/or
additional Hedge Agreement.

SECTION 3.5 Powers of the Collateral Trustee.

(a) The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents and
applicable law and in equity and to act as set forth in this Article 3 or,
subject to the other provisions of this Agreement, as requested in any lawful
directions given to it from time to time in respect of any matter by an Act of
Required Secured Parties.

(b) No Secured Debt Representative or holder of Secured Obligations (other than
the Collateral Trustee) will have any liability whatsoever for any act or
omission of the Collateral Trustee.

SECTION 3.6 Documents and Communications. The Collateral Trustee will permit
each Secured Debt Representative and each holder of Secured Obligations upon
reasonable written notice from time to time to inspect and copy, at the cost and
expense of the party requesting such copies, any and all Security Documents and
other documents, notices, certificates, instructions or communications received
by the Collateral Trustee in its capacity as such.

SECTION 3.7 For Sole and Exclusive Benefit of Holders of Secured Obligations.
The Collateral Trustee will accept, hold, administer and enforce all Liens on
the Collateral at any time transferred or delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Trustee and all other property of the Trust Estates solely and
exclusively for the benefit of the present and future holders of present and
future Secured Obligations, and will distribute all proceeds received by it in
realization thereon or from enforcement thereof solely and exclusively pursuant
to the provisions of Section 3.4.

 

30



--------------------------------------------------------------------------------

SECTION 3.8 Additional Secured Debt.

(a) The Collateral Trustee will, as collateral trustee hereunder, perform its
undertakings set forth in Section 3.1(a) with respect to any Secured Obligations
constituting a Series of Secured Debt that is issued or incurred after the date
hereof if:

(1) such Secured Obligations are identified as Parity Lien Debt or Priority Lien
Debt in accordance with the procedures set forth in Section 3.8(b); and

(2) the designated Secured Debt Representative identified pursuant to
Section 3.8(b) signs a Collateral Trust Joinder and delivers the same to the
Collateral Trustee.

(b) The Borrower will be permitted to designate as an additional holder of
Secured Obligations hereunder each Person who is, or who becomes, the registered
holder of Parity Lien Debt or the holder of Priority Lien Debt incurred by the
Borrower or any Guarantor after the date of this Agreement in accordance with
the terms of all applicable Secured Debt Documents. The Borrower may only effect
such designation by delivering to the Collateral Trustee an Additional Secured
Debt Designation that:

(1) states that the Borrower or such Guarantor intends to incur additional
Secured Debt (“Additional Secured Debt”) which will either be (i) Priority Lien
Debt not prohibited by any Secured Debt Document to be incurred and secured by a
Priority Lien equally and ratably with all previously existing and future
Priority Lien Debt or (ii) Parity Lien Debt not prohibited by any Secured Debt
Document to be incurred and secured with a Parity Lien equally and ratably with
all previously existing and future Parity Lien Debt;

(2) specifies the name and address of the Secured Debt Representative for such
series of Additional Secured Debt for purposes of this Agreement including
Section 7.7;

(3) states that the Borrower and each Guarantor has duly authorized, executed
(if applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations to ensure that the
Additional Secured Debt is secured by the Collateral in accordance with the
Security Documents;

(4) attaches as Exhibit 1 to such Additional Secured Debt Designation a
Reaffirmation Agreement in substantially the form attached as Exhibit 1 to
Exhibit A of this Agreement, which Reaffirmation Agreement has been duly
executed by the Borrower and each Guarantor; and

(5) states that the Borrower has caused a copy of the Additional Secured Debt
Designation and the related Collateral Trust Joinder to be delivered to each
then existing Secured Debt Representative.

 

31



--------------------------------------------------------------------------------

Although the Borrower shall be required to deliver a copy of each Additional
Secured Debt Designation and each Collateral Trust Joinder to each then existing
Secured Debt Representative, the failure to so deliver a copy of the Additional
Secured Debt and/or Collateral Trust Joinder to any then existing Secured Debt
Representative shall not affect the status of such debt as Additional Secured
Debt if the other requirements of this Section 3.8 are complied with. The
Borrower shall also provide a legal opinion of counsel to the Collateral Trustee
and any Secured Debt Representative as to the Additional Secured Debt being
secured by a valid and perfected security interest in the Collateral; provided,
however, that such legal opinion or opinions need not address any collateral of
a type or located in a jurisdiction not previously covered by any legal opinion
delivered by or on behalf of the Borrower. Notwithstanding the foregoing,
nothing in this Agreement will be construed to allow the Borrower or any
Guarantor to incur additional Indebtedness or Liens if prohibited by the terms
of any Secured Debt Documents.

(c) With respect to any Secured Obligations constituting a Series of Secured
Debt that is issued or incurred after the date hereof, the Borrower and each of
the Guarantors agrees to take such actions (if any) as necessary and appropriate
and as may from time to time reasonably be requested by the Collateral Trustee,
any Priority Lien Debt Representative, any Parity Lien Debt Representative or
any Act of Required Secured Parties, and enter into such technical amendments,
modifications and/or supplements to the then existing Guarantees and Security
Documents (or execute and deliver such additional Security Documents) as may
from time to time be reasonably requested by such Persons (including as
contemplated by clause (d) below), to ensure that the Additional Secured Debt is
secured by, and entitled to the benefits of, the relevant Security Documents,
and each Secured Party (by its acceptance of the benefits hereof) hereby agrees
to, and authorizes the Collateral Trustee to enter into, any such technical
amendments, modifications and/or supplements (and additional Security
Documents). The Borrower and each Guarantor hereby further agree that, if there
are any recording, filing or other similar fees payable in connection with any
of the actions to be taken pursuant to this Section 3.8(c) or Section 3.8(d),
all such amounts shall be paid by, and shall be for the account of, the Borrower
and the respective Guarantors, on a joint and several basis.

(d) Without limitation of the foregoing, the Borrower and each of the Guarantors
agree to take the following actions with respect to any real property Collateral
with respect to all Additional Secured Debt:

(1) the Borrower and the applicable Guarantors shall enter into, and deliver to
the Collateral Trustee a mortgage modification (each such modification, a
“Modification”) or new mortgage or deed of trust with regard to each real
property subject to a mortgage or deed of trust (each such mortgage or deed of
trust a “Mortgage,” and each such property a “Mortgaged Property”), with such
changes as may be required to account for local law matters, at the time of such
incurrence, in proper form for recording in all applicable jurisdictions, in a
form and substance reasonably satisfactory to the Collateral Trustee, the
Controlling Representative and the Borrower and such Guarantors are jointly and
severally liable to pay all filing and recording fees and taxes, documentary
stamp taxes and other taxes, charges and fees, if any, necessary for filing or
recording in the recording office of each jurisdiction where such real property
to be encumbered thereby is situated;

 

32



--------------------------------------------------------------------------------

(2) the Borrower or the applicable Guarantor will cause to be delivered a local
counsel opinion with respect to each such Mortgaged Property in form and
substance, and issued by law firms, in each case, reasonably satisfactory to the
Collateral Trustee and the Controlling Representative;

(3) the Borrower or the applicable Guarantor will cause a title company
reasonably acceptable to the Controlling Representative to have delivered to the
Collateral Trustee a title insurance policy (or, as applicable, an endorsement
to each title insurance policy previously delivered to the Collateral Trustee
with respect to the Mortgage or Mortgages for such Class of Secured
Obligations), date down(s) or other evidence reasonably satisfactory to the
Controlling Representative (which may include a new title insurance policy)
(each such delivery, a “Title Datedown Product”), in each case insuring that
(i) the validity, enforceability and priority of the Liens of the applicable
Mortgage(s) as security for the Priority Lien Debt Obligations or Parity Lien
Debt Obligations, as applicable, (including such Additional Secured Debt) has
not changed and, if a new Mortgage is entered into, that the Lien of such new
Mortgage securing the Priority Lien Debt or Parity Lien Debt, as applicable,
then being incurred shall be enforceable and have the same priority as any
existing Mortgage securing then existing Priority Lien Debt Obligations or
Parity Lien Debt Obligations, as applicable, (ii) confirming and/or insuring
that since the later of the original date of such title insurance product and
the date of the Title Datedown Product delivered most recently prior to (and not
in connection with) such Additional Secured Debt, there has been no change in
the condition of title and (iii) there are no intervening liens or encumbrances
which may then or thereafter take priority over the Lien of the applicable
Mortgage(s), in each case other than with respect to Liens permitted by each
Secured Debt Document (without adding any additional exclusions or exceptions to
coverage); and

(4) the Borrower or the applicable Guarantor shall deliver to the approved title
company, the Collateral Trustee and/or all other relevant third parties all
other items reasonably necessary to record each such Mortgage and Modification,
to issue a Title Datedown Product and to create, perfect or preserve the
validity, enforceability and priority of the Lien of the mortgage(s) as set
forth above and contemplated hereby and by the Secured Debt Documents.

(e) the Borrower shall have the right at any time on or after the Discharge of
Priority Lien Debt Obligations has occurred, to enter into any Priority Lien
Document evidencing a Priority Lien Debt which incurrence is not prohibited by
the applicable Secured Debt Documents, and to designate such Indebtedness as
Priority Lien Debt in accordance with Section 3.8(b). At any time from and after
the date of such designation pursuant to Section 3.8(b) (the “Reference Date”),
subject to compliance with Sections 3.8(c) and (d), the obligations under such
Priority Lien Document shall automatically and without further action be treated
as Priority Lien Debt for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Collateral set forth herein, and
the Parity Lien Debt Obligations shall be at all times subordinated and junior
to such Priority Liens Obligations pursuant to the terms of this Agreement,
including with respect to Parity Lien Debt Obligations that were incurred or
outstanding on or prior to the Reference Date.

 

33



--------------------------------------------------------------------------------

SECTION 3.9 Hedging Obligations and Bank Product Obligations.

(a) The Collateral Trustee will, as collateral trustee hereunder, also perform
its undertakings set forth in Section 3.1(a) with respect to any Hedging
Obligations or Bank Product Obligations under a Hedge Agreement or agreement
giving rise to Bank Product Obligations that is incurred after the date hereof
if:

(1) such Hedge Agreement (and each Swap Transaction in respect thereof) or
agreement giving rise to Bank Product Obligations is identified in accordance
with the procedures set forth in Section 3.9(b); and

(2) the Hedge Provider or Bank Product Provider, as applicable, identified
pursuant to Section 3.9(b) signs a Collateral Trust Joinder and delivers the
same to the Collateral Trustee (it being understood and agreed that only one
Collateral Trust Joinder will be required for each Hedge Agreement and that
separate Collateral Trust Joinders will not be required for each Swap
Transaction thereunder).

(b) Each time that the Borrower enters into (i) any Interest Rate Agreement or
Currency Agreement that the Borrower desires to designate as a Hedge Agreement,
(ii) any Swap Transaction under any Hedge Agreement or (iii) any agreement
giving rise to Bank Product Obligations, the Borrower shall deliver to the
Collateral Trustee an Additional Secured Obligations Designation that:

(1) states that the Borrower or Guarantor intends to incur such Hedging
Obligations or Bank Product Obligations, as applicable, which will be Priority
Lien Debt Obligations and that no Secured Debt Document prohibits the incurrence
thereof or prohibits such Hedging Obligations or Bank Product Obligations to be
secured by a Priority Lien equally and ratably with all previously existing and
future Priority Lien Debt Obligations;

(2) specifies the name and address of the relevant Hedge Provider or Bank
Product Provider and identifies the Hedge Agreement, Swap Transaction or
agreement giving rise to Bank Product Obligations, as applicable;

(3) states that the Borrower and each Guarantor has duly authorized, executed
(if applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations to ensure that such
Hedging Obligations or Bank Product Obligations are secured by the Collateral in
accordance with the Security Documents;

(4) attaches as Exhibit 1 to such Additional Secured Obligation Designation a
Reaffirmation Agreement in substantially the form attached as Exhibit 1 to
Exhibit D of this Agreement, which Reaffirmation Agreement has been duly
executed by the Borrower and each Guarantor; and

 

34



--------------------------------------------------------------------------------

(5) states that the Borrower has caused a copy of the Additional Secured
Obligation Designation and the related Collateral Trust Joinder to be delivered
to each then existing Secured Debt Representative.

Although the Borrower shall be required to deliver a copy of each Additional
Secured Obligation Designation and each Collateral Trust Joinder to each then
existing Secured Debt Representative, the failure to so deliver a copy of the
Additional Secured Obligation Designation and/or Collateral Trust Joinder to any
then existing Secured Debt Representative shall not affect the status of such
obligations as Secured Obligations if the other requirements of this Section 3.9
are complied with. Notwithstanding the foregoing, nothing in this Agreement will
be construed to allow the Borrower or any Guarantor to incur additional
Indebtedness or Liens or enter into any Swap Transactions if prohibited by the
terms of any Secured Debt Document.

(c) With respect to any Hedging Obligations, the Borrower and each of the
Guarantors agrees to take such actions (if any) as necessary and appropriate and
as may from time to time reasonably be requested by the Collateral Trustee, any
Priority Lien Debt Representative or any Act of Required Secured Parties, and
enter into such amendments, modifications and/or supplements to the then
existing Guarantees and Security Documents (or execute and deliver such
additional Security Documents) as may from time to time be reasonably requested
by such Persons (including as contemplated by clause (d) below), to ensure that
the Hedging Obligations incurred after the date hereof are secured by, and
entitled to the benefits of, the relevant Security Documents, and each Secured
Party (by its acceptance of the benefits hereof) hereby agrees to, and
authorizes the Collateral Trustee to enter into, any such amendments,
modifications and/or supplements (and additional Security Documents). The
Borrower and each Guarantor hereby further agree that if there are any
recording, filing or other similar fees or taxes payable in connection with any
of the actions to be taken pursuant to this Section 3.9(c) or Section 3.9(d) all
such amounts shall be paid by, and shall be for the account of, the Borrower and
the respective Guarantors, on a joint and several basis.

(d) Without limitation of the foregoing, the Borrower and each of the Guarantor
agrees to take the following actions with respect to any real property
Collateral with respect to all Hedge Agreements and Swap Transactions thereunder
hereafter entered into in the event that any Mortgage with respect to any
Mortgaged Property would not be valid and enforceable and/or the priority of the
liens evidenced by, or the continuing validity, enforceability and/or priority
of the Lien of such Mortgages as security for, the Priority Lien Debt
Obligations would be changed by reason of such Hedge Agreement or Swap
Transaction:

(1) the Borrower or the applicable Guarantor shall enter into, and deliver to
the Collateral Trustee, a mortgage modification or new mortgage or deed of trust
with regard to each real property subject to a mortgage or deed of trust (each
such mortgage or deed of trust a “Hedge Mortgage” and each such property a
“Hedge Mortgaged Property” which, if necessary to continue the validity or
enforceability and/or to maintain the same priority of the existing Mortgage(s)
for the other Priority Lien Debt Obligations with respect to such Hedge
Mortgaged Property, may be a subordinate lien mortgage with respect to such
Hedge Agreement and Swap Transactions, with such changes as may be required to
account for local law matters) at the time of such incurrence, in proper form
for recording in all

 

35



--------------------------------------------------------------------------------

applicable jurisdictions, in a form and substance reasonably satisfactory to the
Collateral Trustee and the Controlling Representative along with payment of all
filing and recording taxes, documentary stamp taxes, and similar taxes, charges,
and fees, if any, necessary for filing or recording in the recording office of
each jurisdiction where such real property to be encumbered thereby is situated
(such Mortgage or mortgage modification, the “Hedge Modification”);

(2) the Borrower or the applicable Guarantor shall deliver a favorable opinion
of appropriate local counsel, addressed to the Controlling Representative, the
Collateral Trustee and the other Secured Parties, in form and substance
reasonably satisfactory to the Controlling Representative;

(3) the Borrower or the applicable Guarantor shall have caused a title company
reasonably acceptable to the Controlling Representative to have delivered to the
Controlling Representative and the Collateral Trustee a title insurance policy
(or, as applicable, an endorsement to each title insurance policy previously
delivered to the Collateral Trustee with respect to the Mortgage or Mortgages
for the other Priority Lien Debt Obligations), date down(s) or other evidence
reasonably satisfactory to the Controlling Representative (each such delivery, a
“Hedge Title Datedown Product”) in each case (i) insuring that the validity,
enforceability and priority of the liens with respect to, or the continuing
validity, enforceability and priority of the Lien of the mortgages as security
for, the Hedging Obligations and any other Priority Lien Debt Obligations has
not changed and, if a new Mortgage is entered into, that the Lien of such new
Mortgage securing the Hedging Obligations and any other Priority Lien Debt
Obligations then being incurred shall be enforceable and have the same priority
as any existing Mortgage securing then existing Hedging Obligations and any
other Priority Lien Debt Obligations, (ii) confirming and/or insuring that since
the later of the original date of such title insurance product and the date of
the Hedge Title Datedown Product delivered most recently prior to (and not in
connection with) such additional hedging obligations (including any comparable
title datedown product delivered pursuant to Section 3.8(d)) there has been no
change in the condition of title and (iii) there are no intervening liens or
encumbrances which may then or thereafter take priority over the Lien of the
applicable Mortgage(s), in each case other than with respect to Liens permitted
by each Secured Debt Document (without adding any additional exclusions or
exceptions to coverage); and

(4) the Borrower or the applicable Guarantor shall deliver to the approved title
company, the Collateral Trustee, the Controlling Representative and/or all other
relevant third parties all other items reasonably necessary to (i) record a
Hedge Modification, (ii) issue a Hedge Title Datedown Product and (iii) create,
perfect or preserve the validity, enforceability and priority of the Lien of the
mortgage(s) as set forth above and contemplated hereby and by the Secured
Obligations Documents.

In the event that the Borrower or the applicable Guarantor is unable to satisfy
the obligations set forth in clause (3) above with respect to the obligations in
sub-clause (i) thereof and clause (4)

 

36



--------------------------------------------------------------------------------

above with respect to the obligations in sub-clauses (ii) and (iii) thereof,
then, and only to the extent that the applicable Guarantor is unable to so
comply with such sub-clauses, the applicable Guarantor shall be required to
(w) deliver a new Hedge Mortgage (with such changes as may be required to
account for local law matters) with respect to such Hedge Mortgaged Property
(which, if necessary to continue the validity or enforceability and/or to
maintain the same priority of the exiting Mortgage with respect to each such
Hedge Mortgaged Property, may be a subordinate lien mortgage with respect to
such Hedge Agreement or Swap Transaction (with such changes as may be required
to account for local law matters) and shall otherwise comply with the provisions
of clause (1) above, (x) comply with the provisions of clause (2) and
(y) deliver to the approved title company, the Collateral Trustee, the
Controlling Representative and/or all other relevant third parties all other
items reasonably necessary to record the new Hedge Mortgage.

(e) The Borrower shall have the right, at any time on or after the Discharge of
Priority Lien Debt Obligations has occurred, to enter into any Hedge Agreement
evidencing Priority Lien Debt Obligations which incurrence is not prohibited by
the applicable Secured Debt Documents, and to designate such obligations as
Priority Lien Debt Obligations in accordance with Section 3.9(b). At any time
from and after the date of such designation pursuant to Section 3.9(b) (the
“Priority Lien Hedge Reference Date”), subject to compliance with Sections
3.9(c) and (d), the obligations under such Hedge Agreement shall automatically
and without further action be treated as Priority Lien Debt Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Parity Lien Debt
Obligations shall be at all times subordinated and junior to such Priority Lien
Debt Obligations pursuant to the terms of this Agreement, including with respect
to Parity Lien Debt Obligations that were incurred or outstanding on or prior to
the Priority Lien Hedge Reference Date.

ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE BORROWER AND THE

GUARANTORS

SECTION 4.1 Release of Liens on Collateral.

(a) The Collateral Trustee’s Liens upon the Collateral will be released in any
of the following circumstances:

(1) in whole, upon (A) payment in full and discharge of all outstanding Secured
Debt and all other Secured Obligations that are outstanding, due and payable at
the time all of the Secured Debt is paid in full and discharged and
(B) termination or expiration of all commitments to extend credit under all
Secured Debt Documents and the cancellation or termination, cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Secured Debt Documents) of all outstanding
letters of credit issued pursuant to any

 

37



--------------------------------------------------------------------------------

Secured Debt Documents or, solely to the extent if any agreed to by the issuer
of any outstanding letter of credit issued pursuant to any Secured Debt
Document, the issuance of a back to back letter of credit in favor of the issuer
of any such outstanding letter of credit in an amount at least equal to such
outstanding letter of credit and issued by a financial institution acceptable to
such issuer;

(2) as to any Collateral that is sold, transferred or otherwise disposed of by
the Borrower or any Guarantor to a Person that is not (either before or after
such sale, transfer or disposition) the Borrower or a Restricted Subsidiary (as
defined under the Indenture) of the Borrower in a transaction or other
circumstance that complies with Section 4.10 of the Indenture, if any, and is
permitted by all of the other Secured Debt Documents, at the time of such sale,
transfer or other disposition or to the extent of the interest sold, transferred
or otherwise disposed of; provided, that the Collateral Trustee’s Liens upon the
Collateral will not be released if the sale or disposition is subject to
Section 5.01 of the Indenture;

(3) as to a release of less than all or substantially all of the Collateral, if
(A) consent to the release of all Priority Liens (or, at any time after the
Discharge of Priority Lien Debt Obligations, the Parity Liens) on such
Collateral has been given by an Act of Required Secured Parties or (B) the
Priority Liens (or, at any time after the Discharge of Priority Lien Debt
Obligations, the Parity Liens) on such collateral have been automatically
released pursuant to the Priority Lien Debt Documents; provided, that this
clause (3) shall not apply to (i) Discharge of Priority Lien Debt Obligations
upon payment in full thereof or (ii) sales or dispositions subject to
Section 5.01 of the Indenture;

(4) as to a release of all or substantially all of the Collateral, if
(A) consent to release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Secured Debt at the time
outstanding as provided for in the applicable Secured Debt Documents and (B) the
Borrower has delivered an Officers’ Certificate to the Collateral Trustee
certifying that any such necessary consents have been obtained;

(5) if any Guarantor is released from its obligations under each of the Parity
Lien Debt Documents, then the Parity Liens on such Collateral and the
obligations of such Guarantor under its Guarantee of the Parity Lien Debt
Obligations, shall be automatically, unconditionally and simultaneously
released;

(6) as to a release of any Collateral that is acquired by the Borrower or any
Guarantor subject to, or is to be made subject to, a Lien in a transaction
otherwise permitted by the Secured Debt Documents, and the terms of such Lien
transaction required that such Collateral not be subject to any Priority Lien or
Parity Lien; and

(7) notwithstanding any of the foregoing, if the Collateral Trustee is
exercising its rights or remedies with respect to the Collateral under the
Priority Lien Security Documents pursuant to an Act of Required Secured Parties,
and the

 

38



--------------------------------------------------------------------------------

Collateral Trustee releases any of the Priority Liens on any part of the
Collateral or any Guarantor is released from its obligations under its Guarantee
of the Priority Lien Debt Obligations in connection therewith, then the Parity
Liens on such Collateral and the obligations of such Guarantor under its
Guarantee of the Parity Lien Debt Obligations, shall be automatically,
unconditionally and simultaneously released. If in connection with any exercise
of rights and remedies by the Collateral Trustee under the Priority Lien
Security Documents pursuant to an Act of Required Secured Parties, the equity
interests of any Person are foreclosed upon or otherwise disposed of and the
Collateral Trustee releases Priority Lien on the property or assets of such
Person then the Parity Liens with respect to the property or assets of such
Person will be concurrently and automatically released to the same extent as the
Priority Liens on such property or assets are released.

(b) The Collateral Trustee agrees for the benefit of the Borrower and the
Guarantors that if the Collateral Trustee at any time receives:

(1) an Officers’ Certificate stating that (A) the signing officer has read
Article 4 of this Agreement and understands the provisions and the definitions
relating hereto, (B) such officer has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement and all other Secured Debt
Documents, if any, relating to the release of the Collateral have been complied
with and (C) in the opinion of such officer, such conditions precedent, if any,
have been complied with;

(2) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable;

(3) prior to the Discharge of Priority Lien Debt Obligations, the written
confirmation of each Priority Lien Debt Representative (or, at any time after
the Discharge of Priority Lien Debt Obligations, each Parity Lien Debt
Representative) (such confirmation to be given following receipt of, and based
solely on, the Officers’ Certificate described in clause (1) above) that, in its
view, such release is permitted by Section 4.1(a) and the respective Secured
Debt Documents governing the Secured Obligations the holders of which such
Secured Debt Representative represents; and

(4) to the extent and in the form required by Section 10.03 of the Indenture, an
Opinion of Counsel;

then the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release to the Borrower or the
applicable Guarantor on or before the later of (x) the date specified in such
request for such release and (y) the fifth Business Day after the date of
receipt of the items required by this Section 4.1(b) by the Collateral Trustee.

(c) The Collateral Trustee hereby agrees that:

(1) in the case of any release pursuant to clause (2) of Section 4.1(a), if the
terms of any such sale, transfer or other disposition require the

 

39



--------------------------------------------------------------------------------

payment of the purchase price to be contemporaneous with the delivery of the
applicable release, then, at the written request of and at the expense of the
Borrower or the applicable Guarantor, the Collateral Trustee will either (A) be
present at and deliver the release at the closing of such transaction or
(B) deliver the release under customary escrow arrangements that permit such
contemporaneous payment and delivery of the release; and

(2) at any time when a Secured Debt Default under a Series of Secured Debt that
constitutes Parity Lien Debt has occurred and is continuing, within one Business
Day of the receipt by it of any Act of Required Secured Parties pursuant to
Section 4.1(a)(3), the Collateral Trustee will deliver a copy of such Act of
Required Secured Parties to each Secured Debt Representative.

(d) Each Secured Debt Representative hereby agrees that:

(1) as soon as reasonably practicable after receipt of an Officers’ Certificate
and, to the extent required, an Opinion of Counsel from the Borrower pursuant to
Section 4.1(b)(1) and (4), it will, to the extent required by such Section,
either provide (A) the written confirmation required by Section 4.1(b)(3), (B) a
written statement that such release is not permitted by Section 4.1(a) or (C) a
request for further information from the Borrower reasonably necessary to
determine whether the proposed release is permitted by Section 4.1(a) and after
receipt of such information such Secured Debt Representative will as soon as
reasonably practicable either provide the written confirmation or statement
required pursuant to clause (A) or (B), as applicable; and

(2) within one Business Day of the receipt by it of any notice from the
Collateral Trustee pursuant to Section 4.1(c)(2), such Secured Debt
Representative will deliver a copy of such notice to each registered holder of
the Series of Priority Lien Debt or Series of Parity Lien Debt for which it acts
as Secured Debt Representative.

SECTION 4.2 Delivery of Copies to Secured Debt Representatives. The Borrower
will deliver to each Secured Debt Representative a copy of each Officers’
Certificate delivered to the Collateral Trustee pursuant to Section 4.1(b),
together with copies of all documents delivered to the Collateral Trustee with
such Officers’ Certificate. The Secured Debt Representatives will not be
obligated to take notice thereof or to act thereon, subject to Section 4.1(d).

SECTION 4.3 Collateral Trustee not Required to Serve, File or Record. The
Collateral Trustee is not required to serve, file, register or record any
instrument releasing or subordinating its Liens on any Collateral; provided,
however, that if the Borrower or any Guarantor shall make a written demand for a
termination statement under Section 9-513(c) of the UCC, the Collateral Trustee
shall comply with the written request of the Borrower or such Guarantor to
comply with the requirements of such UCC provision; provided, further, that the
Collateral Trustee must first confirm with the Secured Debt Representatives that
the requirements of such UCC provisions have been satisfied.

 

40



--------------------------------------------------------------------------------

SECTION 4.4 Release of Liens in Respect of any Series of Priority Lien Debt or
any Series of Parity Lien Debt.

(a) Release of Liens in Respect of the Notes. In addition to any release
pursuant to Section 4.1 hereof, the Collateral Trustee’s Parity Lien will no
longer secure the Notes outstanding under the Indenture or any other Obligations
under the Indenture, and the right of the holders of the Notes and such
Obligations to the benefits and proceeds of the Collateral Trustee’s Parity Lien
on the Collateral will terminate and be discharged:

(1) upon satisfaction and discharge of the Indenture as set forth under Article
12 of the Indenture;

(2) upon a Legal Defeasance or Covenant Defeasance (each as defined under the
Indenture) of the Notes as set forth under Article 8 of the Indenture;

(3) upon payment in full and discharge of all Notes outstanding under the
Indenture and all Obligations that are outstanding, due and payable under the
Indenture at the time the Notes are paid in full and discharged; or

(4) in whole or in part, with the consent of the holders of the requisite
percentage of Notes in accordance with Article 9 of the Indenture.

(b) Release of Liens in Respect of any Series of Priority Lien Debt or any
Series of Parity Lien Debt other than the Notes. In addition to any release
pursuant to Section 4.1 hereof, as to any Series of Priority Lien Debt, the
Collateral Trustee’s Priority Lien will no longer secure such Series of Priority
Lien Debt if the requirements of a Discharge of Priority Lien Debt Obligations
are satisfied with respect to such Series of Priority Lien Debt and all Priority
Lien Debt Obligations related thereto. In addition to any release pursuant to
Section 4.1 hereof, as to any Series of Parity Lien Debt other than the Notes,
the Collateral Trustee’s Parity Lien will no longer secure such Series of Parity
Lien Debt if such Parity Lien Debt has been paid in full in cash, all
commitments to extent credit in respect of such Series of Parity Lien Debt have
been terminated and all other Parity Lien Debt Obligations related thereto that
are outstanding and unpaid at the time such Series of Parity Lien Debt is paid
are also paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time).

(c) Release of Liens with respect to Affiliate Securities. In the event that
Rule 3-16 of Regulation S-X under the Securities Act is amended, modified or
interpreted by the Securities and Exchange Commission to require (or is replaced
with another rule or regulation, or any other law, rule or regulation is
adopted, which would require) the filing with the Securities and Exchange
Commission of separate financial statements of any “affiliate” of the Borrower
due to the fact that such affiliate’s “securities” secure any Series of Secured
Debt, then such “securities” shall automatically be deemed not to constitute
security for any Series of Secured Debt so

 

41



--------------------------------------------------------------------------------

affected (but shall continue to constitute collateral for any Series of Secured
Debt not having the above described effect). As used herein, “securities” and
“affiliate” shall have the meaning set forth in Regulation S-X or such other
law, rule or regulation, as applicable. In addition, any Series of Secured Debt
may disclaim the benefit of any Affiliate Securities in any Collateral Trust
Joinder.

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

SECTION 5.1 No Implied Duty. The Collateral Trustee will not have any fiduciary
duties nor will it have responsibilities or obligations other than those
expressly assumed by it in this Agreement and the other Security Documents. The
Collateral Trustee will not be required to take any action that is contrary to
applicable law or any provision of this Agreement or the other Security
Documents.

SECTION 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.

SECTION 5.3 Other Agreements. The Collateral Trustee has accepted its
appointment as Collateral Trustee hereunder and is bound by the Security
Documents executed by the Collateral Trustee as of the date of this Agreement
and, as directed by an Act of Required Secured Parties, the Collateral Trustee
shall execute additional Security Documents delivered to it after the date of
this Agreement; provided, however, that such additional Security Documents do
not adversely affect the rights, privileges, benefits and immunities of the
Collateral Trustee. The Collateral Trustee will not otherwise be bound by, or be
held obligated by, the provisions of any credit agreement, indenture or other
agreement governing Secured Debt (other than this Agreement and the other
Security Documents to which it is a party).

SECTION 5.4 Solicitation of Instructions.

(a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Required Secured Parties, an Officers’
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other
Security Documents.

(b) No written direction given to the Collateral Trustee by an Act of Required
Secured Parties that in the sole judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Security Documents will be binding upon the Collateral
Trustee unless the Collateral Trustee elects, at its sole option, to accept such
direction.

 

42



--------------------------------------------------------------------------------

SECTION 5.5 Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own negligence or
willful misconduct as determined by a court of competent jurisdiction.

SECTION 5.6 Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

SECTION 5.7 Entitled to Rely. The Collateral Trustee may seek and conclusively
rely upon, and shall be fully protected in conclusively relying upon, any
judicial order or judgment, upon any advice, opinion or statement of legal
counsel, independent consultants and other experts selected by it in good faith
and upon any certification, instruction, notice or other writing delivered to it
by the Borrower or any Guarantor in compliance with the provisions of this
Agreement or delivered to it by any Secured Debt Representative as to the
holders of Secured Obligations for whom it acts, without being required to
determine the authenticity thereof or the correctness of any fact stated therein
or the propriety or validity of service thereof. The Collateral Trustee may act
in conclusive reliance upon any instrument comporting with the provisions of
this Agreement or any signature reasonably believed by it to be genuine and may
assume that any Person purporting to give notice or receipt or advice or make
any statement or execute any document in connection with the provisions hereof
or the other Security Documents has been duly authorized to do so. To the extent
an Officers’ Certificate or opinion of counsel is required or permitted under
this Agreement to be delivered to the Collateral Trustee in respect of any
matter, the Collateral Trustee may rely conclusively on Officers’ Certificate or
opinion of counsel as to such matter and such Officers’ Certificate or opinion
of counsel shall be full warranty and protection to the Collateral Trustee for
any action taken, suffered or omitted by it under the provisions of this
Agreement and the other Security Documents.

SECTION 5.8 Secured Debt Default. The Collateral Trustee will not be required to
inquire as to the occurrence or absence of any Secured Debt Default and will not
be affected by or required to act upon any notice or knowledge as to the
occurrence of any Secured Debt Default unless and until it is directed by an Act
of Required Secured Parties.

SECTION 5.9 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Trustee will act or refrain from acting as directed by an Act of Required
Secured Parties and will be fully protected if it does so, and any action taken,
suffered or omitted pursuant to hereto or thereto shall be binding on the
holders of Secured Obligations.

 

43



--------------------------------------------------------------------------------

SECTION 5.10 Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

SECTION 5.11 Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Security Document, the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such other Security Document.
In the event there is any bona fide, good faith disagreement between the other
parties to this Agreement or any of the other Security Documents resulting in
adverse claims being made in connection with Collateral held by the Collateral
Trustee and the terms of this Agreement or any of the other Security Documents
do not unambiguously mandate the action the Collateral Trustee is to take or not
to take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Security Documents, it will be entitled to
refrain from taking any action (and will incur no liability for doing so) until
directed otherwise in writing by a request signed jointly by the parties hereto
entitled to give such direction or by order of a court of competent
jurisdiction.

SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral.

(a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee will have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral;
provided, however, that, notwithstanding the foregoing, the Collateral Trustee
will execute, file or record UCC-3 continuation statements and other documents
and instruments to preserve, protect or perfect the security interests granted
to the Collateral Trustee (subject to the priorities set forth herein) if it
shall receive a specific written request to execute, file or record the
particular continuation statement or other specific document or instrument by
any Secured Debt Representative. The Collateral Trustee shall deliver to each
other Secured Debt Representative a copy of any such written request. The
Collateral Trustee will be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially

 

44



--------------------------------------------------------------------------------

equal to that which it accords its own property, and the Collateral Trustee will
not be liable or responsible for any loss or diminution in the value of any of
the Collateral by reason of the act or omission of any carrier, forwarding
agency or other agent or bailee selected by the Collateral Trustee in good
faith.

(b) Except as provided in paragraph 5.12(a), the Collateral Trustee will not be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, except to the extent such action or
omission constitutes negligence or willful misconduct on the part of the
Collateral Trustee, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of the
Borrower or any Guarantor to the Collateral, for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral. The Collateral Trustee hereby
disclaims any representation or warranty to the current and future holders of
the Secured Obligations concerning the perfection of the security interests
granted to it or in the value of any Collateral.

SECTION 5.13 Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

(1) each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not be executed;

(2) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and

(3) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties to the Security Documents other than
the Collateral Trustee.

SECTION 5.14 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any fiduciary or trust obligation for the benefit of another, which in the
Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

 

45



--------------------------------------------------------------------------------

ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

SECTION 6.1 Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:

(a) the Collateral Trustee may resign at any time by giving not less than 30
days’ notice of resignation to each Secured Debt Representative and the
Borrower; and

(b) the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Required Secured Parties.

SECTION 6.2 Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Required Secured Parties, subject to the consent of the Borrower (such
consent not to be unreasonably withheld, conditioned or delayed) so long as no
default or event of default has occurred and is then continuing under any
Secured Debt Document. If no successor Collateral Trustee has been so appointed
and accepted such appointment within 30 days after the predecessor Collateral
Trustee gave notice of resignation or was removed, the retiring Collateral
Trustee may (at the expense of the Borrower), at its option, appoint a successor
Collateral Trustee, or petition a court of competent jurisdiction for
appointment of a successor Collateral Trustee, which must be a bank or trust
company:

(1) authorized to exercise corporate trust powers;

(2) having a combined capital and surplus of at least $100,000,000; and

(3) that is not a Secured Debt Representative, the Borrower or an Affiliate of
the Borrower.

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

SECTION 6.3 Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:

(1) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;
and

 

46



--------------------------------------------------------------------------------

(2) the predecessor Collateral Trustee will (at the expense of the Borrower)
promptly transfer all Liens and collateral security and other property of the
Trust Estates within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or desirable or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Security Documents or the Trust Estates.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.11
and 7.12.

SECTION 6.4 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) through (4) of Section 6.2 and (ii) prior
to any such merger, conversion or consolidation, the Collateral Trustee shall
have notified the Borrower, each Priority Lien Debt Representative and each
Parity Lien Debt Representative thereof in writing.

ARTICLE 7. MISCELLANEOUS PROVISIONS

SECTION 7.1 Amendment.

(a) No amendment or supplement to the provisions of any Security Document will
be effective without the approval of the Collateral Trustee acting as directed
by an Act of Required Secured Parties, except that:

(1) any amendment or supplement that has the effect solely of:

(A) adding or maintaining Collateral, securing additional Secured Obligations
that are otherwise not prohibited by the terms of any Secured Debt Document to
be secured by the Collateral or preserving, perfecting or establishing the Liens
thereon or the rights of the Collateral Trustee therein; or

(B) providing for the assumption of the Borrower’s or any Guarantor’s
obligations under any Secured Debt Document in the case of a merger or
consolidation or sale of all or substantially all of the assets of the

 

47



--------------------------------------------------------------------------------

Borrower or such Guarantor to the extent not prohibited by the terms of the
Indenture, the Credit Agreement or any other Secured Debt Documents, as
applicable;

will become effective when executed and delivered by the Borrower or any other
applicable Guarantor party thereto and the Collateral Trustee;

(2) no amendment or supplement that reduces, impairs or adversely affects the
right of any holder of Secured Obligations:

(A) to vote its outstanding Secured Debt as to any matter described as subject
to an Act of Required Secured Parties (or amends the provisions of this
Section 7.1(a) (2) or the definitions of “Act of Required Secured Parties”,
“Required Parity Lien Debtholders” or “Controlling Representative”);

(B) to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral that has not been
released in accordance with the provisions described in Section 4.1 or 4.4; or

(C) to require that Liens securing Secured Obligations be released only as set
forth in the provisions described in Section 4.1 or 4.4,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Secured Debt so affected under the applicable
Secured Debt Documents; and

(3) no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any Secured Debt Representative or adversely affects the rights of
the Collateral Trustee or any Secured Debt Representative, respectively, in its
capacity as such will become effective without the consent of the Collateral
Trustee or such Secured Debt Representative, respectively.

(b) Notwithstanding Section 7.1(a) but subject to Sections 7.1(a)(2) and
7.1(a)(3),

(1) any mortgage or other Security Document that secures Parity Lien Obligations
(but not Priority Lien Obligations) may be amended or supplemented with the
approval of the Collateral Trustee acting as directed in writing by the Required
Parity Lien Debtholders, unless such amendment or supplement would not be
permitted under the terms of this Agreement or the other Priority Lien
Documents; and

(2) any amendment or waiver of, or any consent under, any provision of this
Agreement or any other Priority Lien Security Document will apply automatically
to any comparable provision of any comparable Parity Lien Security Document
without the consent of or notice to any holder of Parity Lien Debt Obligations
and without any action by the Borrower or any Guarantor or any holder of notes
or other Parity Lien Debt Obligations.

 

48



--------------------------------------------------------------------------------

(c) The Collateral Trustee will not enter into any amendment or supplement
unless it has received an Officers’ Certificate to the effect that such
amendment or supplement will not result in a breach of any provision or covenant
contained in any of the Secured Debt Documents. Prior to executing any amendment
or supplement pursuant to this Section 7.1, the Collateral Trustee will be
entitled to receive an opinion of counsel of the Borrower to the effect that the
execution of such document is authorized or permitted hereunder, and with
respect to amendments adding Collateral, an opinion of counsel of the Borrower
addressing customary creation and perfection, and if such additional Collateral
consists of equity interests of any Person which equity interests constitute
certificated securities, priority matters with respect to such additional
Collateral (which opinion may be subject to customary assumptions and
qualifications).

(d) The holders of Parity Lien Debt Obligations and the Parity Lien Debt
Representatives agree that each Parity Lien Security Document will include the
following language:

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Trustee pursuant to this Agreement and the exercise of
any right or remedy by such Collateral Trustee hereunder are subject to the
provisions of the Collateral Trust Agreement, dated as of April 27, 2012, among
the Borrower, the Guarantors from time to time party thereto, Macquarie US
Trading LLC, as Administrative Agent under the Credit Agreement (as defined
therein), Wells Fargo Bank, National Association, as Trustee under the Indenture
(as defined therein) and Wells Fargo Bank, National Association, as Collateral
Trustee (as amended, supplemented, amended and restated or otherwise modified
and in effect from time to time, the “Collateral Trust Agreement”). In the event
of any conflict between the terms of the Collateral Trust Agreement and this
Agreement, the terms of the Collateral Trust Agreement will govern.”

; provided, however, that if the jurisdiction in which any such Parity Lien Debt
Document will be filed prohibits the inclusion of the language above or would
prevent a document containing such language from being recorded, the Parity Lien
Debt Representatives and the Priority Lien Debt Representatives agree, prior to
such Parity Lien Debt Document being entered into, to negotiate in good faith
replacement language stating that the lien and security interest granted under
such Parity Lien Debt Document is subject to the provisions of this Agreement.

SECTION 7.2 Voting. In connection with any matter under this Agreement requiring
a vote of holders of Secured Debt, each Series of Secured Debt will cast its
votes in accordance with the Secured Debt Documents governing such Series of
Secured Debt. The amount of Secured Debt to be voted by a Series of Secured Debt
will equal (1) the aggregate principal amount of Secured Debt held by such
Series of Secured Debt (including outstanding letters of credit whether or not
then available or drawn), plus (2) other than in connection with an exercise of
remedies, the aggregate unfunded commitments to extend credit which, when
funded, would constitute Indebtedness of such Series of Secured Debt. Following
and in accordance with the outcome of the applicable vote under its Secured Debt
Documents, the Secured Debt Representative of each Series of Secured Debt will
cast all of its votes under that Series of Secured Debt as a single block in
respect of any vote under this Agreement.

 

49



--------------------------------------------------------------------------------

SECTION 7.3 Further Assurances; Insurance.

(a) The Borrower and each of the Guarantors will do or cause to be done all acts
and things that may be required, or that the Collateral Trustee from time to
time may reasonably request, to assure and confirm that the Collateral Trustee
holds, for the benefit of the holders of Secured Obligations, duly created and
enforceable and perfected Liens upon the Collateral, (including any property or
assets that are acquired or otherwise become, or are required by any Secured
Debt Document to become, Collateral after the date hereof), in each case as
contemplated by, and with the Lien priority required under, the Secured Debt
Documents.

(b) The Borrower and each of the Guarantors will promptly execute, acknowledge
and deliver such security documents, instruments, certificates, notices and
other documents, and take such other actions as may be reasonably required, or
that the Collateral Trustee may reasonably request, to create, perfect, protect,
assure or enforce the Liens and benefits intended to be conferred, in each case
as contemplated by the Secured Debt Documents for the benefit of holders of
Secured Obligations.

(c) The Borrower and the Guarantors will:

(1) keep their properties adequately insured at all times by financially sound
and reputable insurers;

(2) maintain such other insurance, to such extent and against such risks (and
with such deductibles, retentions and exclusions), including fire and other
risks insured against by extended coverage and coverage for acts of terrorism,
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
them;

(3) maintain such other insurance as may be required by law;

(4) obtain title insurance on all real property Collateral insuring the
Collateral Trustee’s Lien on that property, subject only to Liens permitted
under each of the Secured Debt Documents and other exceptions to title approved
by the Collateral Trustee (except that title insurance need only be obtained on
any particular parcel of real property with a value equal to or less than
$3,000,000 if and to the extent title insurance is obtained in respect of
Priority Liens on that property or as otherwise required under the Indenture);
and

(5) maintain such other insurance as may be required by the Security Documents.

 

50



--------------------------------------------------------------------------------

(d) Upon the request of the Collateral Trustee, the Borrower and the Guarantors
will furnish to the Collateral Trustee full information as to their property and
liability insurance carriers.

(e) All insurance policies required by Sections 7.3(c) (except for the insurance
described in 7.3(c)(4)) above will:

(1) provide that, with respect to third party liability insurance, the holders
of Secured Obligations, as a class, shall be named as additional insureds, with
a waiver of subrogation;

(2) name the Collateral Trustee as a loss payee and additional insured;

(3) provide that (x) no cancellation or termination of such insurance and (y) no
reduction in the limits of liability of such insurance or other material change
shall be effective until 30 days after written notice is given by the insurers
to the Collateral Trustee of such cancellation, termination, reduction or
change;

(4) waive all claims for insurance premiums or commissions or additional
premiums or assessments against the Secured Parties; and

(5) waive any right of the insurers to setoff or counterclaim or to make any
other deductions, whether by way of attachment or otherwise, as against the
Secured Parties.

(f) Upon the request of the Collateral Trustee, the Borrower and the Guarantors
will permit the Collateral Trustee or any of its agents or representatives, at
reasonable times and intervals upon reasonable prior notice, to visit their
offices and sites and inspect any of the Collateral and to discuss matters
relating to the Collateral with their respective officers and independent public
accountants. The Borrower and the Guarantors shall, at any reasonable time and
from time to time upon reasonable prior notice, permit the Collateral Trustee or
any of its agents or representatives to examine and make copies of and abstracts
from the records and books of account of the Borrower and the Guarantors and
their Subsidiaries, all at the Borrower’s expense.

SECTION 7.4 Perfection of Junior Trust Estate.

Solely for purposes of perfecting the Liens of the Collateral Trustee in its
capacity as agent of the holders of Parity Lien Debt Obligations and the Parity
Lien Debt Representatives in any portion of the Junior Trust Estate in the
possession or control of the Collateral Trustee (or its agents or bailees) as
part of the Senior Trust Estate including, without limitation, any instruments,
goods, negotiable documents, tangible chattel paper, certificated securities,
securities accounts or money, the Collateral Trustee, the holders of Priority
Lien Debt Obligations and the Priority Lien Debt Representatives hereby
acknowledge that the Collateral

 

51



--------------------------------------------------------------------------------

Trustee also holds such property as gratuitous bailee for the benefit of the
Collateral Trustee for the benefit of the holders of Parity Lien Debt
Obligations and the Parity Lien Debt Representatives (such bailment being
intended, among other things, to satisfy the requirements of Sections
8-106(d)(d), 8-301(a)(2) and 9-313(c) of the UCC). Solely with respect to any
deposit accounts under the control (within the meaning of Section 9-104 of the
UCC) of the Collateral Trustee in its capacity as agent of the holders of the
Priority Lien Debt Obligations, the Collateral Trustee agrees to also hold
control over such deposit accounts as gratuitous agent for the benefit of the
holders of Parity Lien Debt Obligations and the Parity Lien Debt
Representatives.

SECTION 7.5 Separate Grants and Separate Classification. Each of the parties and
beneficiaries hereto acknowledges and agrees that:

(a) the grants of Liens to the Collateral Trustee for the benefit of the
Priority Lien Secured Parties and the grants of Liens to the Collateral Trustee
for the benefit of the Parity Lien Secured Parties constitute two separate and
distinct grants of Liens; and

(b) because of, among other things, their differing rights in the Collateral,
the Priority Lien Debt Obligations are fundamentally different from the Parity
Lien Debt Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the Priority Lien Secured
Parties and the Parity Lien Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the parties hereto hereby acknowledges and
agrees that, all distributions shall be made as if there were separate classes
of senior and junior secured claims against the Borrower and Guarantors in
respect of the Collateral (with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Parity Lien Secured Parties), the Priority Lien Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest and other claims, all amounts
owing (or that would be owing if there were such separate classes of senior and
junior secured claims) in respect of post-petition interest, including any
additional interest payable pursuant to the Priority Lien Debt Documents,
arising from or related to a default, which is disallowed as a claim in any
Insolvency or Liquidation Proceeding) before any distribution is made in respect
of the claims held by the Parity Lien Secured Parties with respect to the
Collateral, with the Parity Lien Secured Parties, hereby acknowledging and
agreeing to turn over to the Collateral Trustee, for itself and on behalf of the
Priority Lien Secured Parties, Collateral or proceeds of Collateral otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Parity Lien Secured Parties).

 

52



--------------------------------------------------------------------------------

SECTION 7.6 Successors and Assigns.

(a) Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Secured Debt Representative and each present and future holder of
Secured Obligations, each of whom will be entitled to enforce this Agreement as
a third-party beneficiary hereof, and all of their respective successors and
assigns.

(b) Neither the Borrower nor any Guarantor may delegate any of its duties or
assign any of its rights hereunder, and any attempted delegation or assignment
of any such duties or rights will be null and void. All obligations of the
Borrower and the Guarantors hereunder will inure to the sole and exclusive
benefit of, and be enforceable by, the Collateral Trustee, each Secured Debt
Representative and each present and future holder of Secured Obligations, each
of whom will be entitled to enforce this Agreement as a third-party beneficiary
hereof, and all of their respective successors and assigns.

SECTION 7.7 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents will
impair any such right, power or remedy or operate as a waiver thereof. No single
or partial exercise of any such right, power or remedy will preclude any other
or future exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

SECTION 7.8 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

If to the Collateral Trustee:    Wells Fargo Bank, National Association    7000
Central Parkway NE    Suite 550 Atlanta, GA    Telephone: (770) 551-5117    Fax:
(770) 551-5118   

Attention: Corporate Trust Services, as

Administrator—Carmike Cinemas, Inc.

If to the Borrower or any Guarantor:    Carmike Cinemas, Inc.    1301 First
Avenue    Columbus, Georgia 31901    Attention: Chief Financial Officer   
Telephone: (706) 576-3415    Fax: (706) 324-0470

 

53



--------------------------------------------------------------------------------

If to the Administrative Agent:    Macquarie US Trading LLC    125 West 55th
Street    New York, New York 10019    Attention: Arvind Admal    or David
Anekstein    Telephone: (212) 231-2099    or (212) 231-6187    Fax: (212)
231-0629 If to the Trustee:    Wells Fargo Bank, National Association    7000
Central Parkway NE    Suite 550 Atlanta, GA    Telephone: (770) 551-5117    Fax:
(770) 551-5118   

Attention: Corporate Trust Services, as

Administrator—Carmike Cinemas, Inc.

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, or by overnight air courier guaranteeing
next day delivery, to the relevant address set forth above or, as to holders of
Secured Debt, its address shown on the register kept by the office or agency
where the relevant Secured Debt may be presented for registration of transfer or
for exchange. To the extent applicable, any notice or communication will also be
so mailed to any Person described in § 313(c) of the Trust Indenture Act of
1939, as amended, to the extent required thereunder. Failure to mail a notice or
communication to a holder of Secured Debt or any defect in it will not affect
its sufficiency with respect to other holders of Secured Debt.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

SECTION 7.9 Notice Following Discharge of Priority Lien Debt Obligations.
Promptly following the Discharge of Priority Lien Debt Obligations with respect
to one or more Series of Priority Lien Debt, each Priority Lien Debt
Representative with respect to each applicable Series of Priority Lien Debt that
is so discharged will provide written notice of such discharge to the Collateral
Trustee and to each other Secured Debt Representative.

 

54



--------------------------------------------------------------------------------

SECTION 7.10 Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

SECTION 7.11 Compensation; Expenses. The Borrower and the Guarantors jointly and
severally agree to pay, promptly upon demand:

(1) such compensation to the Collateral Trustee and its agents as the Borrower
and the Collateral Trustee may agree in writing from time to time;

(2) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in the preparation, execution, delivery, filing, recordation,
administration or enforcement of this Agreement or any other Security Document
or any consent, amendment, waiver or other modification relating hereto or
thereto;

(3) all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee or any Secured Debt Representative
incurred in connection with the negotiation, preparation, closing,
administration, performance or enforcement of this Agreement and the other
Security Documents or any consent, amendment, waiver or other modification
relating hereto or thereto and any other document or matter requested by the
Borrower or any Guarantor;

(4) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in creating, perfecting, preserving, releasing or enforcing the
Collateral Trustee’s Liens on the Collateral, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, and title
insurance premiums;

(5) all other reasonable costs and expenses incurred by the Collateral Trustee
and its agents in connection with the negotiation, preparation and execution of
the Security Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby or the exercise
of rights or performance of obligations by the Collateral Trustee thereunder;
and

(6) after the occurrence of any Secured Debt Default, all costs and expenses
incurred by the Collateral Trustee, its agents and any Secured Debt
Representative in connection with the preservation, collection, foreclosure or
enforcement of the Collateral subject to the Security Documents or any interest,
right, power or remedy of the Collateral Trustee or in connection with the
collection or enforcement of any of the Secured Obligations or the proof,
protection, administration or resolution of any claim based upon the Secured
Obligations in any Insolvency or Liquidation Proceeding, including all fees and
disbursements of attorneys, accountants, auditors, consultants, appraisers and
other professionals engaged by the Collateral Trustee, its agents or the Secured
Debt Representatives.

 

55



--------------------------------------------------------------------------------

The agreements in this Section 7.11 will survive repayment of all other Secured
Obligations and the removal or resignation of the Collateral Trustee.

SECTION 7.12 Indemnity.

(a) The Borrower and the Guarantors jointly and severally agree to defend,
indemnify, pay and hold harmless the Collateral Trustee, each Secured Debt
Representative, each holder of Secured Obligations and each of their respective
Affiliates and each and all of the directors, officers, partners, trustees,
employees, attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided, no Indemnitee
will be entitled to indemnification hereunder with respect to any Indemnified
Liability to the extent such Indemnified Liability is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

(b) All amounts due under this Section 7.12 will be payable upon demand.

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.12(a) may be unenforceable in whole or in part
because they violate any law or public policy, the Borrower and each of the
Guarantors will contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

(d) Neither the Borrower nor any Guarantor will ever assert any claim against
any Indemnitee, on any theory of liability, for any lost profits or special,
indirect or consequential damages or (to the fullest extent a claim for punitive
damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Security
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and the Borrower each of
the Guarantors hereby forever waives, releases and agrees not to sue upon any
claim for any such lost profits or special, indirect, consequential or (to the
fullest extent lawful) punitive damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

(e) The agreements in this Section 7.12 will survive repayment of all other
Secured Obligations and the removal or resignation of the Collateral Trustee.

SECTION 7.13 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

 

56



--------------------------------------------------------------------------------

SECTION 7.14 Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

SECTION 7.15 Obligations Secured. All obligations of the Borrower and the
Guarantors set forth in or arising under this Agreement will be Secured
Obligations and are secured by all Liens granted by the Security Documents.

SECTION 7.16 Governing Law. THIS AGREEMENT AND ANY CLAIM OR CONTROVERSY RELATING
TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE, SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

SECTION 7.17 Consent to Jurisdiction. All judicial proceedings brought against
any party hereto arising out of or relating to this Agreement or any of the
other Security Documents may be brought in any state or federal court of
competent jurisdiction in the State, County and City of New York. By executing
and delivering this Agreement, the Borrower, each Guarantor, for itself and in
connection with its properties, irrevocably:

(1) accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;

(2) waives any defense of forum non conveniens;

(3) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.8;

(4) agrees that service as provided in clause (3) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect; and

(5) agrees that each party hereto retains the right to serve process in any
other manner permitted by law or to bring proceedings against any party in the
courts of any other jurisdiction.

 

57



--------------------------------------------------------------------------------

SECTION 7.18 Waiver of Jury Trial. Each party to this Agreement waives its
rights to a jury trial of any claim or cause of action based upon or arising
under this Agreement or any of the other Security Documents or any dealings
between them relating to the subject matter of this Agreement or the intents and
purposes of the other Security Documents. The scope of this waiver is intended
to be all-encompassing of any and all disputes that may be filed in any court
and that relate to the subject matter of this Agreement and the other Security
Documents, including contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Each party to this Agreement acknowledges
that this waiver is a material inducement to enter into a business relationship,
that each party hereto has already relied on this waiver in entering into this
Agreement, and that each party hereto will continue to rely on this waiver in
its related future dealings. Each party hereto further warrants and represents
that it has reviewed this waiver with its legal counsel and that it knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel. This waiver is irrevocable, meaning that it may not be modified either
orally or in writing (other than by a mutual written waiver specifically
referring to this Section 7.18 and executed by each of the parties hereto), and
this waiver will apply to any subsequent amendments, renewals, supplements or
modifications of or to this Agreement or any of the other Security Documents or
to any other documents or agreements relating thereto. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

SECTION 7.19 Counterparts, Electronic Signatures. This Agreement may be executed
in any number of counterparts (including by facsimile), each of which when so
executed and delivered will be deemed an original, but all such counterparts
together will constitute but one and the same instrument. The parties hereto may
sign this Agreement and any Collateral Trust Joinder and transmit the executed
copy by electronic means, including facsimile or noneditable *.pdf files. The
electronic copy of the executed Agreement and any Collateral Trust Joinder is
and shall be deemed an original signature.

SECTION 7.20 Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.

SECTION 7.21 Guarantors and Additional Guarantors. The Borrower represents and
warrants that each Person who is a Guarantor on the date hereof has duly
executed this Agreement. The Borrower will cause each Person that hereafter
becomes a Guarantor or is required by any Secured Debt Document to become a
party to this Agreement to become a party to this Agreement, for all purposes of
this Agreement, by causing such Person to execute and deliver to the Collateral
Trustee a Collateral Trust Joinder, whereupon such Person will be bound by the
terms hereof to the same extent as if it had executed and delivered this
Agreement as of the date hereof. The Borrower shall promptly provide each
Secured Debt Representative with a copy of each Collateral Trust Joinder
executed and delivered pursuant to this Section 7.21; provided, however, that
the failure to so deliver a copy of the Collateral Trust Joinder to any then
existing Secured Debt Representative shall not affect the inclusion of such
Person as a Guarantor if the other requirements of this Section 7.21 are
complied with.

 

58



--------------------------------------------------------------------------------

SECTION 7.22 Continuing Nature of this Agreement. This Agreement, including the
subordination provisions hereof, will be reinstated if at any time any payment
or distribution in respect of any of the Priority Lien Debt Obligations is
rescinded or must otherwise be returned in an Insolvency or Liquidation
Proceeding or otherwise by any holder of Priority Lien Debt Obligations or
Priority Lien Debt Representative or any representative of any such party
(whether by demand, settlement, litigation or otherwise). In the event that all
or any part of a payment or distribution made with respect to the Priority Lien
Debt Obligations is recovered from any holder of Priority Lien Debt Obligations
or any Priority Lien Debt Representative in an Insolvency or Liquidation
Proceeding or otherwise, such payment or distribution received by any holder of
Parity Lien Debt Obligations or Parity Lien Debt Representative with respect to
the Parity Lien Debt Obligations from the proceeds of any Collateral or any
title insurance policy required by any real property mortgage at any time after
the date of the payment or distribution that is so recovered, whether pursuant
to a right of subrogation or otherwise, that Parity Lien Debt Representative or
that holder of a Parity Lien Obligation, as the case may be, will forthwith
deliver the same to the Collateral Trustee, for the account of the holders of
the Priority Lien Debt Obligations to be applied in accordance with Section 3.4.
Until so delivered, such proceeds will be held by that Parity Lien Debt
Representative or that holder of a Parity Lien Obligation, as the case may be,
for the benefit of the holders of the Priority Lien Debt Obligations.

SECTION 7.23 Insolvency. This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against the
Borrower or any Guarantor. The relative rights, as provided for in this
Agreement, will continue after the commencement of any such Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the
commencement of any such case, as provided in this Agreement.

SECTION 7.24 Rights and Immunities of Secured Debt Representatives. The
Administrative Agent will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Credit Agreement, the Trustee will
be entitled to all of the rights, protections, immunities and indemnities set
forth in the Indenture and any future Secured Debt Representative will be
entitled to all of the rights, protections, immunities and indemnities set forth
in the credit agreement, indenture or other agreement governing the applicable
Secured Debt with respect to which such Person will act as representative, in
each case as if specifically set forth herein. In no event will any Secured Debt
Representative be liable for any act or omission on the part of the Borrower or
the Guarantor or the Collateral Trustee hereunder.

SECTION 7.25 U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Collateral Trustee,
like all financial institutions and in order to help fight the funding of
terrorism and money laundering, is required to obtain, verify, and record
information

 

59



--------------------------------------------------------------------------------

that identifies each person or legal entity that establishes a relationship or
opens an account with the Collateral Trustee. The parties to this Agreement
agree that they will provide the Collateral Trustee with such information as it
may request in order for the Collateral Trustee to satisfy the requirements of
the U.S.A. Patriot Act.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

CARMIKE CINEMAS, INC. /s/ Daniel E. Ellis Name: Daniel E. Ellis Title: Senior
Vice President, General Counsel and Corporate Secretary EASTWYNN THEATRES, INC.
/s/ Daniel E. Ellis Name: Daniel E. Ellis Title: Senior Vice President, General
Counsel and Secretary GEORGE G. KERASOTES CORPORATION /s/ Daniel E. Ellis Name:
Daniel E. Ellis Title: Senior Vice President, General Counsel and Secretary GKC
INDIANA THEATRES, INC. /s/ Daniel E. Ellis Name: Daniel E. Ellis Title: Senior
Vice President, General Counsel and Secretary GKC MICHIGAN THEATRES, INC. /s/
Daniel E. Ellis Name: Daniel E. Ellis Title: Senior Vice President, General
Counsel and Secretary GKC THEATRES, INC. /s/ Daniel E. Ellis Name: Daniel E.
Ellis Title: Senior Vice President, General Counsel and Secretary

 

S-1



--------------------------------------------------------------------------------

MILITARY SERVICES, INC. /s/ Daniel E. Ellis Name: Daniel E. Ellis Title: Senior
Vice President, General Counsel and Secretary MACQUARIE US TRADING LLC, as
Administrative Agent /s/ Robert M. Perdock Name: Robert M. Perdock Title:
Managing Director /s/ Vincent Basulto Name: Vincent Basulto Title: Managing
Director WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee under the Indenture
/s/ Stefan Victory

Name: Stefan Victory

Title: Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee /s/ Stefan Victory
Name: Stefan Victory Title: Vice President

 

S-2



--------------------------------------------------------------------------------

[EXHIBIT A to Collateral Trust Agreement]

[FORM OF]

ADDITIONAL SECURED DEBT DESIGNATION

Reference is made to the Collateral Trust Agreement dated as of April 27, 2012
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among CARMIKE
CINEMAS, INC. (the “Borrower”), the Guarantors from time to time party thereto,
MACQUARIE US TRADING LLC, as Administrative Agent under the Credit Agreement (as
defined therein), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee under the
Indenture (as defined therein) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Collateral Trustee. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Collateral Trust Agreement. This Additional
Secured Debt Designation is being executed and delivered in order to designate
additional secured debt as either Priority Lien Debt or Parity Lien Debt
entitled to the benefit of the Collateral Trust Agreement.

The undersigned, the duly appointed [specify title] of the Borrower hereby
certifies on behalf of the Borrower that:

(A) [insert name of the Borrower or Guarantor] intends to incur additional
Secured Debt (“Additional Secured Debt”) which will be [select appropriate
alternative] [Priority Lien Debt permitted by each applicable Secured Debt
Document to be secured by a Priority Lien equally and ratably with all
previously existing and future Priority Lien Debt] or [Parity Lien Debt
permitted by each applicable Secured Debt Document to be secured with a Parity
Lien equally and ratably with all previously existing and future Parity Lien
Debt];

(B) the name and address of the Secured Debt Representative for the Additional
Secured Debt for purposes of Section 7.8 of the Collateral Trust Agreement is:

 

   

 

    

 

 

    

    Telephone:  

 

    

    Fax:  

 

    

(C) the Borrower and each Guarantor has duly authorized, executed (if
applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations to ensure that the
Additional Secured Debt is secured by the Collateral in accordance with the
Security Documents;

(D) attached as Exhibit 1 hereto is a Reaffirmation Agreement duly executed by
the Borrower and each Guarantor, and

 

EXHIBIT A



--------------------------------------------------------------------------------

(E) the Borrower has caused a copy of this Additional Secured Debt Designation
and the related Collateral Trust Joinder to be delivered to each existing
Secured Debt Representative.

IN WITNESS WHEREOF, the Borrower has caused this Additional Secured Debt
Designation to be duly executed by the undersigned officer as of
                    , 20    .

 

CARMIKE CINEMAS, INC. By:  

 

  Name:  

 

  Title:  

 

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Secured Debt Designation.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1 TO ADDITIONAL SECURED DEBT DESIGNATION

[FORM OF]

REAFFIRMATION AGREEMENT

Reference is made to the Collateral Trust Agreement dated as of April 27, 2012
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among CARMIKE
CINEMAS, INC. (the “Borrower”), the Guarantors from time to time party thereto,
MACQUARIE US TRADING LLC, as Administrative Agent under the Credit Agreement (as
defined therein), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee under the
Indenture (as defined therein), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Collateral Trustee. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Collateral Trust Agreement. This
Reaffirmation Agreement is being executed and delivered as of     , 20    in
connection with an Additional Secured Debt Designation of even date herewith
which Additional Secured Debt Designation has designated additional secured debt
as either Priority Lien Debt or Parity Lien Debt (as described therein) entitled
to the benefit of the Collateral Trust Agreement.

Each of the undersigned hereby consents to the designation of additional secured
debt as [Priority/Parity] Lien Debt as set forth in the Additional Secured Debt
Designation of even date herewith and hereby confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the [Priority/Parity] Lien Documents
to which it is party, and agrees that, notwithstanding the designation of such
additional indebtedness or any of the transactions contemplated thereby, such
guarantees, pledges, grants of security interests and other obligations, and the
terms of each [Priority/Parity] Lien Document to which it is a party, are not
impaired or adversely affected in any manner whatsoever and shall continue to be
in full force and effect and such additional secured debt shall be entitled to
all of the benefits of such [Priority/Parity] Lien Documents.

Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Trust Agreement will apply with like effect to this Reaffirmation
Agreement.

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

 

[names of Guarantors] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[EXHIBIT B to Collateral Trust Agreement]

[FORM OF]

COLLATERAL TRUST JOINDER – ADDITIONAL DEBT

Reference is made to the Collateral Trust Agreement dated as of
                    , 20    (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Collateral Trust
Agreement”) among CARMIKE CINEMAS, INC. (the “Borrower”), the Guarantors from
time to time party thereto, MACQUARIE US TRADING LLC, as Administrative Agent
under the Credit Agreement (as defined therein), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee under the Indenture (as defined therein) WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Collateral Trust Joinder is being executed and
delivered pursuant to Section 3.8 of the Collateral Trust Agreement as a
condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of being additional secured debt under the
Collateral Trust Agreement.

1. Joinder. The undersigned,                     , a                     , (the
“New Representative”) as [trustee, administrative agent] under that certain
[described applicable indenture, credit agreement or other document governing
the additional secured debt] hereby agrees to become party as [a Parity Lien
Debt Representative] [a Priority Lien Debt Representative] under the Collateral
Trust Agreement for all purposes thereof on the terms set forth therein, and to
be bound by the terms of the Collateral Trust Agreement as fully as if the
undersigned had executed and delivered the Collateral Trust Agreement as of the
date thereof.

2. Lien Sharing and Priority Confirmation.

[Option A: to be used if Additional Debt is Parity Lien Debt] The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of Parity Lien Debt for which the undersigned is acting as
Parity Lien Debt Representative hereby agrees, for the enforceable benefit of
all holders of each current and future Series of Priority Lien Debt and Parity
Lien Debt, each current and future Priority Lien Debt Representative, each other
current and future Parity Lien Debt Representative and each current and future
holder of Priority Lien Debt Obligations and Parity Lien Debt Obligations and as
a condition to being treated as Secured Debt under the Collateral Trust
Agreement that:

(a) all Parity Lien Debt Obligations will be and are secured equally and ratably
by all Parity Liens at any time granted by the Borrower or any Guarantor to
secure any Obligations in respect of any Series of Parity Lien Debt, whether or
not upon property otherwise constituting collateral for such Series of Parity
Lien Debt, and that all such Parity Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Parity Lien Debt Obligations equally
and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Parity Lien Debt for which the undersigned is acting as Parity Lien



--------------------------------------------------------------------------------

Debt Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of Parity Liens and the order of application
of proceeds from the enforcement of Parity Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents. [or]

[Option B: to be used if Additional Debt is Priority Lien Debt] [The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of Priority Lien Debt for which the undersigned is acting
as Priority Lien Debt Representative hereby agrees, for the enforceable benefit
of all holders of each existing and future Series of Priority Lien Debt and
Parity Lien Debt, each current and future Parity Lien Debt Representative, each
other existing and future Priority Lien Debt Representative and each current and
future holder of Priority Lien Obligation and Parity Lien Debt Obligations and
as a condition to being treated as Secured Debt under the Collateral Trust
Agreement that:

(a) all Priority Lien Debt Obligations will be and are secured equally and
ratably by all Priority Liens at any time granted by the Borrower or any
Guarantor to secure any Obligations in respect of any Series of Priority Lien
Debt, whether or not upon property otherwise constituting collateral for such
Series of Priority Lien Debt, and that all such Priority Liens will be
enforceable by the Collateral Trustee for the benefit of all holders of Priority
Lien Debt Obligations equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Priority Lien Debt for which the undersigned is acting as Priority
Lien Debt Representative are bound by the provisions of this Agreement,
including the provisions relating to the ranking of Priority Liens and the order
of application of proceeds from the enforcement of Priority Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.]

3. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                    , 20    .

 

[insert name of the new representative] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[EXHIBIT C

to Collateral Trust Agreement]

[FORM OF]

COLLATERAL TRUST JOINDER – ADDITIONAL GUARANTOR

Reference is made to the Collateral Trust Agreement dated as of
                    , 20    (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Collateral Trust
Agreement”) among CARMIKE CINEMAS, INC. (the “Borrower”), the Guarantors from
time to time party thereto, MACQUARIE US TRADING LLC, as Administrative Agent
under the Credit Agreement (as defined therein), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee under the Indenture (as defined therein) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Collateral Trust Joinder is being executed and
delivered pursuant to Section 7.21 of the Collateral Trust Agreement.

1. Joinder. The undersigned,                     , a                     ,
hereby agrees to become party as a Guarantor under the Collateral Trust
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Collateral Trust Agreement as fully as if the
undersigned had executed and delivered the Collateral Trust Agreement as of the
date thereof.

2. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                    , 20    .

 

[                                                                     
                ] By:  

 

  Name:   Title:

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Guarantor:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[EXHIBIT D

to Collateral Trust Agreement]

[FORM OF]

ADDITIONAL SECURED OBLIGATION DESIGNATION

Reference is made to the Collateral Trust Agreement dated as of
                    , 20    (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Collateral Trust
Agreement”) among CARMIKE CINEMAS, INC. (the “Borrower”), the Guarantors from
time to time party thereto, MACQUARIE US TRADING LLC, as Administrative Agent
under the Credit Agreement (as defined therein), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee under the Indenture (as defined therein) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Additional Secured Obligation Designation is
being executed and delivered in order to designate Hedging Obligations or Bank
Product Obligations as Priority Lien Debt Obligations entitled to the benefit of
the Collateral Trust Agreement.

The undersigned, the duly appointed [specify title] of the Borrower hereby
certifies on behalf of the Borrower that:

 

  (a) [insert name of the Borrower or Guarantor] intends to incur [Hedging
Obligations][Bank Product Obligations] pursuant to the following agreement:
[describe Hedge Agreement, Swap Transaction or agreement giving rise to Bank
Product Obligations] which will be Priority Lien Debt Obligations and are
permitted by each applicable Secured Debt Document;

 

  (b) the name and address of the [Hedge Provider][Bank Product Provider] is:

 

 

 

 

 

  Telephone:  

 

  Fax:  

 

 

  (c) the Borrower and each Guarantor has duly authorized, executed (if
applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations to ensure that such
[Hedge Provider][Bank Product Provider] are secured by the Collateral in
accordance with the Security Documents, and

 

  (d) the Borrower has caused a copy of this Additional Secured Debt Designation
and the related Collateral Trust Joinder to be delivered to each existing
Secured Debt Representative.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Additional Secured Obligation
Designation to be duly executed by the undersigned officer as of
                    , 20    .

 

CARMIKE CINEMAS, INC. By:  

 

  Name:   Title:

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Secured Obligation Designation.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[EXHIBIT E

to Collateral Trust Agreement]

[FORM OF]

COLLATERAL TRUST JOINDER – ADDITIONAL SECURED OBLIGATIONS

OTHER THAN DEBT

Reference is made to the Collateral Trust Agreement dated as of
                    , 20    (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Collateral Trust
Agreement”) among CARMIKE CINEMAS, INC. (the “Borrower”), the Guarantors from
time to time party thereto, MACQUARIE US TRADING LLC, as Administrative Agent
under the Credit Agreement (as defined therein), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee under the Indenture (as defined therein) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Collateral Trust Joinder is being executed and
delivered pursuant to Section 3.9 of the Collateral Trust Agreement as a
condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of being Priority Lien Debt Obligations under the
Collateral Trust Agreement.

1. Joinder. The undersigned,                     , a                     , (the
“New Secured Party”) as a [Hedge Provider] [Bank Product Provider] under that
certain [describe applicable Hedge Agreement, Swap Transaction or agreement
giving rise to Bank Product Obligations] hereby agrees to become party as
Secured Party under the Collateral Trust Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Collateral
Trust Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.

2. Lien Sharing and Priority Confirmation.

The undersigned New Secured Party hereby agrees, for the enforceable benefit of
each current and future Priority Lien Debt Representative, each other current
and future Parity Lien Debt Representative and each current and future holder of
Priority Lien Debt Obligations and Parity Lien Debt Obligations and as a
condition to being treated as Secured Debt under the Collateral Trust Agreement
that:

(a) all Priority Lien Debt Obligations will be and are secured equally and
ratably by all Priority Liens at any time granted by the Borrower or any
Guarantor to secure any Obligations in respect of any Series of Priority Lien
Debt, whether or not upon property otherwise constituting collateral for such
Series of Priority Lien Debt, and that all such Priority Liens will be
enforceable by the Collateral Trustee for the benefit of all holders of Priority
Lien Debt Obligations equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Priority Lien Debt for which the undersigned is acting as Priority



--------------------------------------------------------------------------------

Lien Debt Representative are bound by the provisions of this Agreement,
including the provisions relating to the ranking of Priority Liens and the order
of application of proceeds from the enforcement of Priority Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.

3. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                    , 20    .

 

[insert name of the new secured party] By:  

 

  Name:     Title:  

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Secured Party:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

  Name:     Title:  